Exhibit 10

 

Execution Copy [Conformed Signatures]

 

--------------------------------------------------------------------------------

 

U.S. $500,000,000

 

CREDIT AGREEMENT

 

dated as of August 5, 2003

 

among

 

MARRIOTT INTERNATIONAL, INC.

 

THE BANKS NAMED HEREIN

 

CITIBANK, N.A.,

as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

as Joint Lead Arrangers and Joint Book Managers

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

BARCLAYS BANK PLC,

 

MORGAN STANLEY BANK

 

and

 

THE BANK OF NOVA SCOTIA,

 

as Documentation Agents

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1      SECTION 1.01.   

Certain Defined Terms.

   1      SECTION 1.02.   

Computation of Time Periods.

   24      SECTION 1.03.   

Accounting Terms.

   24

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

   24      SECTION 2.01.   

The Revolving Loans.

   24      SECTION 2.02.   

The Competitive Bid Loans.

   25      SECTION 2.03.   

The Swing Loans.

   26      SECTION 2.04.   

Fees.

   26      SECTION 2.05.   

Reductions of the Commitments.

   27      SECTION 2.06.   

Repayment.

   27      SECTION 2.07.   

Interest.

   28      SECTION 2.08.   

Interest Rate Determinations.

   29      SECTION 2.09.   

Prepayments.

   31      SECTION 2.10.   

Payments and Computations.

   32      SECTION 2.11.   

Taxes.

   33      SECTION 2.12.   

Sharing of Payments, Etc.

   37      SECTION 2.13.   

Conversion of Revolving Loans.

   37      SECTION 2.14.   

Borrowings by Designated Borrowers.

   38

ARTICLE III MAKING THE LOANS

   38      SECTION 3.01.   

Making the Revolving Loans.

   38      SECTION 3.02.   

Making the Competitive Bid Loans.

   40      SECTION 3.03.   

Making the Swing Loans, Etc.

   43      SECTION 3.04.   

Increased Costs.

   44      SECTION 3.05.   

Illegality.

   45      SECTION 3.06.   

Reasonable Efforts to Mitigate.

   47      SECTION 3.07.   

Right to Replace Affected Person or Lender.

   47      SECTION 3.08.   

Use of Proceeds.

   48

ARTICLE IV CONDITIONS OF LENDING

   48      SECTION 4.01.   

Conditions Precedent to Initial Borrowing.

   48      SECTION 4.02.   

Conditions Precedent to Each Revolving Loan Borrowing and Swing Loan Borrowing.

   49      SECTION 4.03.   

Conditions Precedent to Each Competitive Bid Loan Borrowing.

   50

ARTICLE V REPRESENTATIONS AND WARRANTIES

   51      SECTION 5.01.   

Representations and Warranties of the Company.

   51



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

ARTICLE VI COVENANTS OF THE COMPANY

   53      SECTION 6.01   

Affirmative Covenants.

   53      SECTION 6.02   

Negative Covenants.

   56

ARTICLE VII EVENTS OF DEFAULT

   59      SECTION 7.01.   

Events of Default.

   59

ARTICLE VIII THE AGENTS

   61      SECTION 8.01.   

Authorization and Action.

   61      SECTION 8.02.   

Reliance, Etc.

   62      SECTION 8.03.   

The Agents and their Affiliates as Lenders.

   62      SECTION 8.04.   

Lender Credit Decision.

   62      SECTION 8.05.   

Indemnification.

   63      SECTION 8.06.   

Successor Administrative Agent.

   63      SECTION 8.07.   

Documentation Agents.

   64

ARTICLE IX MISCELLANEOUS

   64      SECTION 9.01.   

Amendments, Etc.

   64      SECTION 9.02.   

Notices, Etc.

   64      SECTION 9.03.   

No Waiver; Remedies.

   65      SECTION 9.04.   

Costs and Expenses.

   65      SECTION 9.05.   

Right of Set-off.

   66      SECTION 9.06.   

Binding Effect.

   67      SECTION 9.07.   

Assignments and Participations.

   67      SECTION 9.08.   

Governing Law.

   71      SECTION 9.09.   

Execution in Counterparts.

   71      SECTION 9.10.   

Confidentiality.

   71      SECTION 9.11.   

Jurisdiction, Etc.

   71      SECTION 9.12.   

WAIVER OF JURY TRIAL.

   72      SECTION 9.13.   

Judgment Currency.

   72      SECTION 9.14.   

European Monetary Union.

   73

ARTICLE X GUARANTEE

   73      SECTION 10.01.   

Guarantee.

   73      SECTION 10.02.   

Obligations Unconditional.

   74      SECTION 10.03.   

Reinstatement.

   74      SECTION 10.04.   

Subrogation.

   75      SECTION 10.05.   

Remedies.

   75      SECTION 10.06.   

Continuing Guarantee.

   75

 

ii



--------------------------------------------------------------------------------

            

Page

--------------------------------------------------------------------------------

SCHEDULES

            

Schedule I

  -     Applicable Lending Offices     

Schedule II

  -     Existing Liens     

Schedule III

  -     Mandatory Costs     

EXHIBITS

            

Exhibit A-1

  -     Form of Revolving Loan Note     

Exhibit A-2

  -     Form of Competitive Bid Loan Note     

Exhibit B-1

  -     Notice of Revolving Loan Borrowing     

Exhibit B-2

  -     Notice of Competitive Bid Loan Borrowing     

Exhibit C-1

  -     Form of Assignment and Acceptance     

Exhibit C-2

  -     Form of Participation Agreement     

Exhibit D

  -     Form of Opinion of the Company’s Law Department     

Exhibit E

  -     Form of Opinion of Special New York Counsel to the Administrative Agent
    

Exhibit F-1

  -     Form of Designation Letter     

Exhibit F-2

  -     Form of Termination Letter     

Exhibit G

  -     Form of Effective Date Notification     

Exhibit H

  -     Form of Compliance Certificate Addition     

Exhibit I

  -     Form of Communications Agreement     

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT (the “Agreement”) dated as of August 5, 2003 among MARRIOTT
INTERNATIONAL, INC., a Delaware corporation (the “Company”), the banks listed on
the signature pages hereof under the heading “Banks” (the “Banks”) and the other
Lenders (as defined below) party hereto from time to time and CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders hereunder.

 

The Company has entered into a Credit Agreement dated as of February 2, 1999
with certain banks and Citibank, N.A., as Administrative Agent, (as amended to
the date hereof, the “Existing Credit Agreement”), providing for extensions of
credit to the Company and certain of its designated wholly-owned subsidiaries in
an aggregate principal amount up to but not exceeding $500,000,000 at any one
time outstanding. The Company wishes to refinance the Existing Credit Agreement
and, in that connection, has requested that the Banks provide the credit
facilities referred to herein. Accordingly, the parties hereto agree that,
effective on the Effective Date (as defined below), the parties agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acceptance” means an Assignment and Acceptance.

 

“Adjusted Total Debt” means, as at any date, the sum for the Company and its
Subsidiaries (determined on a Consolidated basis without duplication in
accordance with GAAP) of:

 

(a) the aggregate principal amount of Debt for Borrowed Money of the Company and
its Subsidiaries (other than any such Debt for Borrowed Money constituting
Non-Recourse Indebtedness) outstanding on such date plus

 

(b) the excess, if any, of (i) the aggregate of all Guarantees by the Company
and its Subsidiaries of Debt for Borrowed Money of others as of such date over
(ii) $400,000,000.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means, in respect of any Currency, such account
as the Administrative Agent shall designate in a notice to the Company and the
Lenders.

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Affected Person” has the meaning specified in Sections 2.11(j), 3.04(d), 3.05
and 3.07(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or, unless the reference is to an Affiliate of a Lender, is a Marriott
Family Member or is a partner, member, director or officer of such Person. For
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 5% or more of the
Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

 

“Alternate Currency” means, at any time, any currency other than Dollars,
provided that, at such time, (i) such Currency is dealt with in the London
interbank deposit market, or, in the case of Pounds Sterling, the Paris
interbank market, or, in the case of Euros borrowed in connection with EURIBOR
Loans, the European interbank deposit market, (ii) such Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
or, in the case of Euros, the European interbank deposit market, and (iii) no
central bank or other governmental authorization in the country of issue of such
currency (including, in the case of Euros borrowed in connection with EURIBOR
Loans, any authorization by the European Central Bank) is required to permit use
of such Currency by any Lender for making any Loan and/or to permit the relevant
Borrower to borrow and repay the principal thereof and to pay the interest
thereon (unless such authorization has been obtained and is in full force and
effect).

 

“Applicable Lending Office” means, with respect to each Lender, and for each
Type and Currency of Loan, such Lender’s Domestic Lending Office in the case of
a Base Rate Loan and such Lender’s Eurocurrency Lending Office in the case of a
Eurocurrency Rate Loan and, in the case of a Competitive Bid Loan, the office of
such Lender notified by such Lender to the Administrative Agent as its
Applicable Lending Office with respect to such Competitive Bid Loan, or in any
case such other office of such Lender or of an Affiliate of such Lender as such
Lender may from time to time specify to the Administrative Agent and the
Company.

 

“Applicable Margin” means, as of any date, the applicable margin set forth under
the Eurocurrency Rate column set forth below, based upon the Public Debt Rating
in effect on such date:

 

Public Debt

Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Eurocurrency Rate

--------------------------------------------------------------------------------

Level 1

A/A2 or higher

   0.215%

 

CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

Public Debt

Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Eurocurrency Rate

--------------------------------------------------------------------------------

Level 2

A-/A3

   0.295%

Level 3

BBB+/Baa1

   0.375%

Level 4

BBB/Baa2

   0.475%

Level 5

BBB-/Baa3

   0.675%

Level 6

Lower than Level 5

   0.900%

 

“Applicable Percentage” means, as of any date, the applicable percentage set
forth below under the Facility Fee column or, as applicable, the Utilization Fee
column based upon the Public Debt Rating in effect on such date:

 

Public Debt

Rating

S&P/Moody’s

--------------------------------------------------------------------------------

  

Facility

Fee

--------------------------------------------------------------------------------

  

Utilization

Fee

--------------------------------------------------------------------------------

Level 1

A/A2 or higher

   0.085%    0.125%

Level 2

A-/A3

   0.105%    0.125%

Level 3

BBB+/Baa1

   0.125%    0.125%

Level 4

BBB/Baa2

   0.150%    0.125%

Level 5

BBB-/Baa3

   0.200%    0.125%

Level 6

Lower than Level 5

   0.300%    0.300%

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-1
hereto.

 

CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

“Avendra” means Avendra LLC, an independent professional procurement services
company formed in 2001 by the Company, Hyatt Hotels Corporation, Bass Hotels and
Resorts, Inc., ClubCorp USA Inc., and Fairmont Hotels and Resorts, Inc. which
serves the North American hospitality market and selected industries, and its
Subsidiaries.

 

“Banks” has the meaning specified in the recital of parties to this Agreement.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as its “base rate”;

 

(b) the sum (adjusted to the nearest 1/4 of one percent, or, if there is no
nearest 1/4 of one percent, to the next higher 1/4 of one percent) of (i) 1/2 of
one percent per annum, plus (ii) the rate obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average (adjusted to the basis of a
year of 365/366 days) being determined weekly on each Monday (or, if any such
date is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank from
three New York certificate of deposit dealers of recognized standing selected by
Citibank, by (B) a percentage equal to 100% minus the average of the daily
percentages specified during such three-week period by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, but not limited to, any emergency, supplemental
or other marginal reserve requirement) for Citibank with respect to liabilities
consisting of or including (among other liabilities) three-month U.S. dollar
non-personal time deposits in the United States, plus (iii) the average during
such three-week period of the annual assessment rates for determining the then
current annual assessment payable by Citibank to the FDIC for insuring U.S.
dollar deposits in the United States; and

 

(c) 1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Loan” means a Loan which bears interest as provided in Section
2.07(a)(i).

 

“Bondable Lease Obligation” of any Person means the obligation of such Person as
tenant under an operating lease, upon the occurrence of a significant
underinsured casualty, an under-compensated governmental taking or the practical
inability to operate the premises for an extended period of time due to force
majeure or loss of a material permit, to make a payment to the landlord (or to
make an irrevocable offer to purchase the landlord’s fee interest to avoid

 

CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

termination of such lease) in an amount that is calculated with reference to the
landlord’s leasehold indebtedness.

 

“Borrowers” means, at any time, collectively, the Company (both as a Borrower
and as guarantor under Article X of Loans made to the Designated Borrowers) and
each Designated Borrower.

 

“Borrowing” means a Revolving Loan Borrowing, a Swing Loan Borrowing or a
Competitive Bid Loan Borrowing.

 

“Business Day” means (a) a day of the year on which commercial banks are not
required or authorized to close in New York City, (b) if the applicable Business
Day relates to any Eurocurrency Rate Loans (other than EURIBOR Loans denominated
in Euros), on which dealings are carried on in the London (and, in the case of
Pounds Sterling, Paris) interbank market, and, if such day relates to a
Borrowing of, a payment or prepayment of principal of or interest on, or an
Interest Period for, any Loan denominated in an Alternate Currency (other than
Euros borrowed in connection with EURIBOR Loans), or a notice with respect to
any such Borrowing, payment, prepayment or Interest Period, also on which
foreign exchange trading is carried out in the London interbank market (and, in
the case of Pounds Sterling, Paris) interbank market and on which banks are open
in the place of payment in the country in whose Currency such Loan is
denominated, and (c) if the applicable Business Day relates to any EURIBOR Loans
denominated in Euros and relates to a Borrowing of, a payment or prepayment of
principal of or interest on, or an Interest Period for, any EURIBOR Loan
denominated in Euros, or a notice with respect to any such Borrowing, payment,
prepayment or Interest Period, a Target Operating Day.

 

“Change of Control” means:

 

(i) any Person or two or more Persons acting in concert (other than a
Significant Shareholder or group of Significant Shareholders) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing not less than 30% of the
combined voting power of all Voting Stock of the Company; or

 

(ii) during any period of up to 24 consecutive months, commencing on the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Company (together with any new director whose election by the
board of directors or whose nomination for election by the stockholders of the
Company was approved by a vote of at least two-thirds of the directors then in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease for
any reason (other than solely as a result of (a) death or disability or (b)
voluntary retirement of any individual in the ordinary course and not for
reasons related to an actual or proposed change in control of the Company) to
constitute a majority of the board of directors of the Company; or

 

CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

(iii) any Person or two or more Persons acting in concert (other than a
Significant Shareholder or group of Significant Shareholders) shall have
acquired the power to exercise, directly or indirectly, effective control for
any purpose over Voting Stock of the Company (or other securities convertible
into such securities) representing not less than 30% of the combined voting
power of all Voting Stock of the Company.

 

“Citibank” means Citibank, N.A. and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“COLI Debt” means all Indebtedness of the Company or any of its Subsidiaries to
the insurance company issuing the COLI Policies, if and for so long as:

 

(a) the aggregate principal amount of such Indebtedness is equal to or less than
the aggregate account value of all COLI Policies at the time such Indebtedness
is incurred by the Company and such Subsidiaries and at all times thereafter;
and

 

(b) the documentation with respect to such Indebtedness limits the recourse of
the insurance company issuing the COLI Policies, as lender, against the Company
and such Subsidiaries for the payment of such Indebtedness directly to the
ownership interest of the Company and its Subsidiaries in the COLI Policies.

 

“COLI Policies” means all corporate-owned life insurance policies purchased and
maintained by the Company or any of its Subsidiaries to insure the lives of
certain employees of the Company and its Subsidiaries.

 

“Commitment” means, as to any Lender, (i) the Dollar amount set forth opposite
its name on the signature pages hereof or (ii) if such Lender has entered into
one or more Acceptances, the amount set forth for such Lender in the Register,
in each case as the same may be reduced as expressly provided herein (including,
without limitation, pursuant to Sections 2.05 and 3.07).

 

“Communications Agreement” means the Communications Agreement between the
Company and the Administrative Agent relating to this Agreement in substantially
the form of Exhibit I hereto.

 

“Company” has the meaning specified in the recital of parties to this Agreement.

 

“Competitive Bid Loan” means a loan by a Lender to a Borrower as part of a
Competitive Bid Loan Borrowing resulting from the auction bidding procedure
described in Section 3.02.

 

“Competitive Bid Loan Borrowing” means a Borrowing by a Borrower from each of
the Lenders whose offer to make one or more Competitive Bid Loans as part of
such

 

CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

borrowing has been accepted by the Company under the auction bidding procedure
described in Section 3.02.

 

“Competitive Bid Loan Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Loan made by such Lender.

 

“Competitive Bid Loan Reduction” has the meaning specified in Section 2.01.

 

“Confidential Information” means information that the Company or any of its
Subsidiaries or Affiliates furnishes to the Administrative Agent or any Lender
on a confidential basis by informing the recipient that such information is
confidential or marking such information as such, but does not include any such
information that (i) is or becomes generally available to the public or (ii) is
or becomes available to such Person or Persons from a source other than the
Company or any of its Subsidiaries or Affiliates, unless such Person has actual
knowledge that (a) such source is bound by a confidentiality agreement or (b)
such information has been previously furnished to such Person on a confidential
basis.

 

“Consolidated” refers to the consolidation of accounts of the Company and its
Subsidiaries in accordance with GAAP.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Revolving
Loans of one Type into Revolving Loans of the other Type pursuant to Section
2.13.

 

“Currency” means Dollars or any Alternate Currency.

 

“Current Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments as then in effect (computed without regard to any Competitive Bid
Loan Reduction or any Swing Loan Reduction).

 

“Debt for Borrowed Money” of any Person means:

 

(i) all indebtedness of such Person for borrowed money;

 

(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(iii) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and accruals incurred in the
ordinary course of such Person’s business);

 

(iv) all obligations of such Person as lessee under leases which shall have been
or should be, in accordance with GAAP, recorded as capital leases; and

 

CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

(v) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities to the extent that such obligations
support an obligation described in clauses (i) through (iv) above.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Designated Borrower” means any Wholly-Owned Subsidiary of the Company, as to
which a Designation Letter has been delivered to the Administrative Agent and as
to which a Termination Letter has not been delivered to the Administrative Agent
in accordance with Section 2.14.

 

“Designation Letter” has the meaning specified in Section 2.14(a).

 

“Dollar Equivalent” means, with respect to any principal of or interest on any
Loan denominated in an Alternate Currency, the amount of Dollars that would be
required to purchase the amount of the Alternate Currency of such principal or
interest on the date such Loan is requested (or (x) as otherwise provided in
Section 2.06(e), (y) in the case of any Competitive Bid Loan, the date of the
related Notice of Competitive Bid Loan Borrowing, and (z) in the case of any
redenomination under Section 2.10(e), on the date of such redenomination), based
upon the arithmetic mean (rounded upwards, if necessary, to the nearest 1/100 of
1%), as determined by the Administrative Agent, of the spot selling rate at
which the Reference Banks offer to sell such Alternate Currency for Dollars in
(i) in the case of LIBOR Loans, the London foreign exchange market at
approximately 11:00 A.M. London time or (ii) in the case of EURIBOR Loans, the
London foreign exchange market at approximately 10:00 A.M. London time or, at
the request of the Borrower, 11:00 A.M., Brussels time, in each case for
delivery two Business Days thereafter.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Company and the Administrative Agent.

 

“EBITDA” means, for any period, net income (or net loss) plus the sum of (a)
Interest Expense, (b) income tax expense, (c) depreciation expense, (d)
amortization expense and (e) non-recurring non-cash charges (including the
cumulative effect of accounting changes), in each case determined in accordance
with GAAP for such period.

 

“Effective Date” has the meaning set forth in Section 4.01.

 

“Eligible Assignee” means:

 

(i) a Lender and any Affiliate of such Lender;

 

CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

(ii) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

 

(iii) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

 

(iv) a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and

 

(v) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) which is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business, and having total assets in excess of $150,000,000.

 

“Environmental Law” means any federal, state or local law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award relating to
the environment, health, safety or hazardous materials, including, without
limitation, CERCLA, the Resource Conservation and Recovery Act, the Hazardous
Materials Transportation Act, the Clean Water Act, the Toxic Substances Control
Act, the Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Federal Insecticide, Fungicide and Rodenticide Act and the Occupational Safety
and Health Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414(b) or 414(c) of the Code.

 

“ERISA Event” means, with respect to any Person, (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan pursuant to Section
4041(a)(2) of ERISA with respect to a termination described in Section
4041(c)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (c) the cessation of operations at a
facility of such Person or any of its ERISA Affiliates in the circumstances
described in Section 4062(e) of ERISA; (d) the withdrawal by such Person or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(e) the failure by such Person or any members of its controlled group (within
the meaning of Section 302(f)(6)(B) of ERISA) to make a payment to a Plan
required under Section 302(f)(1)(A) and (B) of ERISA; (f) the adoption of an
amendment to a Plan of such Person or any of its ERISA Affiliates requiring the
provision of security to such Plan, pursuant to Section

 

CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

307 of ERISA; or (g) the institution by the PBGC of proceedings to terminate a
Plan of such Person or any of its ERISA Affiliates, pursuant to Section 4042 of
ERISA.

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.

 

“Euros” means the single currency of Participating Member States of the European
Union, which shall be an Alternate Currency under this Agreement.

 

“EURIBOR Loan” means any Eurocurrency Rate Loan which is denominated in Euros
and bears interest at a rate determined in accordance with clause (b) of the
definition of Eurocurrency Rate in this Section 1.01.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Acceptance pursuant to which it became a Lender (or,
if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Company and the Administrative Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means:

 

(a) for any Interest Period for each LIBOR Loan in any Currency comprising part
of the same Revolving Loan Borrowing, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) appearing on the Screen for such
Currency as the London Interbank Offered Rate for deposits in such Currency at
approximately 11:00 A.M. London time (or as soon thereafter as practicable) two
Business Days prior to the first day of the Interest Period for such Loan;
provided that if such rate does not appear on such Screen (or, if such Screen
shall cease to be publicly available or if the information contained on such
Screen, in the Administrative Agent’s reasonable judgment, shall cease
accurately to reflect such London Interbank Offered Rate, as reported by any
publicly available source of similar market data selected by the Administrative
Agent that, in the Administrative Agent’s reasonable judgment, accurately
reflects such London Interbank Offered Rate), the “Eurocurrency Rate” for such
Interest Period for such LIBOR Loan in such Currency shall be the arithmetic
average (rounded to the nearest 1/100 of one percent) of the rates per annum at
which deposits in such Currency are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London (or, in the
case of Pounds Sterling, Paris) interbank market at approximately 11:00 A.M.
(London time) two Business Days before the first day of the Interest Period for
such Loan in an amount

 

CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

substantially equal to such Reference Bank’s LIBOR Loan comprising part of such
Revolving Loan Borrowing to be outstanding during such Interest Period; and

 

(b) for any Interest Period for each EURIBOR Loan in Euros comprising part of
the same Revolving Loan Borrowing, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) appearing on the Screen for
Euros as the interbank offered rates for deposits in Euros within the member
states of the European Union which are Participating Member States at
approximately 10:00 A.M. London time or, at the request of the Borrower, 11:00
A.M. Brussels time (or as soon thereafter as practicable), in each case, two
Business Days prior to the first day of the Interest Period for such EURIBOR
Loan; provided that if such rate does not appear on such Screen (or, if such
Screen shall cease to be publicly available or if the information contained on
such Screen, in the Administrative Agent’s reasonable judgment, shall cease
accurately to reflect such interbank offered rates for deposits in Euros within
the member states of the European Union which are Participating Member States,
as reported by any publicly available source of similar market data selected by
the Administrative Agent that, in the Administrative Agent’s reasonable
judgment, accurately reflects such interbank offered rates for deposits in Euros
within the member states of the European Union which are Participating Member
States), the “Eurocurrency Rate” for such Interest Period for such EURIBOR Loan
shall be the arithmetic average (rounded to the nearest 1/100 of one percent) of
the rates per annum at which deposits in Euros are offered by the principal
office of each of the Reference Banks in (i) London, England to prime banks in
the London interbank market at approximately 10:00 A.M. (London time), or (ii)
at the request of the Borrower, Brussels to prime banks in the interbank market
within member state of the European Union which are Participating Member States
at approximately 11:00 A.M. (Brussels time), in each case, two Business Days
before the first day of the Interest Period for such EURIBOR Loan in an amount
substantially equal to such Reference Bank’s EURIBOR Loan comprising part of
such Revolving Loan Borrowing to be outstanding during such Interest Period.

 

The Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Loan
comprising part of the same Revolving Loan Borrowing shall be determined by the
Administrative Agent on the basis of the applicable Screen or the applicable
rates furnished to and received by the Administrative Agent from the Reference
Banks, as the case may be, two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.08.

 

“Eurocurrency Rate Loan” means a Loan which bears interest as provided in
Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Loan means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal

 

CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excluded Representations” means the representations and warranties set forth in
(i) the last sentence of Section 5.01(b) (to the extent the representations and
warranties set forth in such sentence relate to matters other than the Loan
Documents), (ii) the last sentence of Section 5.01(e) and (iii) Sections
5.01(g), 5.01(h), 5.01(i) and 5.01(j).

 

“Existing Credit Agreement” has the meaning specified in the introduction
hereto.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Final Termination Date” means, at any time, the latest occurring Termination
Date in effect at such time.

 

“Foreclosure Guarantee” means any guarantee of secured Indebtedness the
obligations under which guarantee are limited to providing that following
foreclosure (or sale in lieu thereof) on all such security the guarantor will
pay the holder of such Indebtedness the amount (if any) by which the aggregate
proceeds received by such holder from such foreclosure or sale fall short of a
specified amount, provided that such specified amount does not exceed 25% of the
original principal amount of such secured Indebtedness.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, except that, with respect to the
determination of compliance by the Company with the covenant set forth in
Section 6.01(j), “GAAP” shall mean such principles in the United States of
America as in effect as of the date of, and used in, the preparation of the
audited financial statements of the Company referred to in Section 5.01(e).

 

CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

“Granting Bank” has the meaning specified in Section 9.07(a).

 

“Guarantee” of any Person means (a) any obligation, contingent or otherwise,
directly or indirectly guaranteeing any Debt for Borrowed Money of any other
Person and (b) any other arrangement having the economic effect of a Guarantee
and the principal purpose of which is to assure a creditor against loss in
respect of Debt for Borrowed Money, in each case other than (i) the endorsement
for collection or deposit in the ordinary course of business, (ii) any
Foreclosure Guarantee and (iii) any Bondable Lease Obligation. The amount of any
Guarantee (other than for purposes of determining the Company’s obligations
under Article X) shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made, and (b) the maximum amount for which such Person may be
liable pursuant to the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Indebtedness” of any Person means (i) all Debt for Borrowed Money of such
Person, (ii) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person and (iii) all Guarantees of such Person.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Expense” means, for any period, gross interest expense plus
capitalized interest for such period, in each case determined in accordance with
GAAP.

 

“Interest Period” means: (a) with respect to each Eurocurrency Rate Loan, the
period commencing on the date of such Eurocurrency Rate Loan and ending on the
numerically corresponding day in the first, second, third or sixth (or, if
requested by the Company and acceptable to each of the Lenders, ninth or
twelfth) calendar month thereafter, as the Company (on its own behalf and on
behalf of any other Borrower) may, upon notice received by the Administrative
Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the first day of such Interest Period, select;

 

(b) with respect to each Base Rate Loan, the period commencing on the date of
such Base Rate Loan and ending on the first Quarterly Date thereafter; and

 

(c) with respect to each Competitive Bid Loan, the period commencing on the date
of such Competitive Bid Loan and ending on the maturity date thereof determined
in accordance with Section 2.02(c);

 

CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

provided that:

 

(i) the Company may not select any Interest Period that ends after the Final
Termination Date;

 

(ii) Interest Periods commencing on the same date for Revolving Loans comprising
part of the same Revolving Loan Borrowing shall be of the same duration; and

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided in the case of
any Interest Period for a Eurocurrency Rate Loan, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

 

“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07.

 

“Leverage Ratio” means, as at the last day of any fiscal quarter of the Company
ending on or after the date hereof, the ratio of:

 

(a) Adjusted Total Debt as of such day, to

 

(b) Consolidated EBITDA for the period of four fiscal quarters ending on such
day; provided that amounts reflected on the consolidated statements of income
and cash flows of the Company and its Subsidiaries that are directly
attributable to the acquisition, pre-commencement and operation of Synthetic
Fuel Facilities shall be excluded from the calculation of Consolidated EBITDA
for purposes of determining the Leverage Ratio; and provided further that
“Synthetic Fuel Facility” means any interest of the Company and its Subsidiaries
in a facility which produces synthetic fuel that qualifies for tax credits based
on Section 29 of the Code.

 

“LIBOR Loan” means any Eurocurrency Rate Loan which is denominated in any
Currency and bears interest at a rate determined in accordance with clause (a)
of the definition of Eurocurrency Rate in this Section 1.01.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the practical effect
of any of the foregoing, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

“Loans” means all Revolving Loans, all Swing Loans and all Competitive Bid
Loans.

 

CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, each Designation Letter, each
Termination Letter and the Communications Agreement.

 

“Local Time” means, with respect to any Loan denominated, or any payment to be
made, in Dollars, New York City time, and with respect to any Loan denominated,
or any payment to be made, in an Alternate Currency, the local time in the
Principal Financial Center for such Currency.

 

“Mandatory Costs” means, with respect to any Lender, the percentage rate per
annum calculated by the Administrative Agent in accordance with Schedule III.

 

“Margin Regulations” means, collectively, Regulations T, U and X, as from time
to time in effect, and any regulation replacing the same, of the Board of
Governors of the Federal Reserve System, or any successor thereto.

 

“Marriott Family Member” means Alice Marriott, J.W. Marriott, Jr., Richard E.
Marriott, any brother or sister of J.W. Marriott, Sr., any children or
grandchildren of any of the foregoing, any spouses of any of the foregoing, or
any trust or other entity established primarily for the benefit of one or more
of the foregoing.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents or (c) the ability
of the Company to perform its obligations under the Loan Documents.

 

“Material Subsidiary” means, at any time, a Subsidiary of the Company having (i)
at least 10% of the total Consolidated assets of the Company and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Company) or (ii) at least 10% of the Consolidated revenues of the Company
and its Subsidiaries for the fiscal year of the Company then most recently
ended.

 

“MICC” means Marriott International Capital Corporation, a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.

 

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, and which is a defined benefit plan, to which such
Person or any of its ERISA Affiliates is making or accruing an obligation to
make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and at least one Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any of its ERISA Affiliates could have liability under Section
4064 or Section 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“MVCI” means Marriott Ownership Resorts, Inc. (d/b/a Marriott Vacation Club
International).

 

“Non-Recourse Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries if, and so long as, such Indebtedness meets the requirements of
clause (i), clause (ii), clause (iii) or clause (iv) below:

 

(i) Such Indebtedness is secured solely by Purchase Money Liens and:

 

(a) the instruments governing such Indebtedness limit the recourse (whether
direct or indirect) of the holders thereof against the Company and its
Subsidiaries for the payment of such Indebtedness to the property securing such
Indebtedness (with customary exceptions, including, without limitation, recourse
for fraud, waste, misapplication of insurance or condemnation proceeds, and
environmental liabilities); provided that any partial Guarantee by, or any other
limited recourse for payment of such Indebtedness against, the Company or its
Subsidiaries which is not expressly excluded from the definition of “Guarantee”
in this Section 1.01 shall, to the extent thereof, constitute a Guarantee for
purposes of the calculation of Adjusted Total Debt but shall not prevent the
non-guaranteed and non-recourse portion of such Indebtedness from constituting
Non-Recourse Indebtedness; and

 

(b) if such Indebtedness is incurred after the date hereof by the Company or a
Subsidiary of the Company which is organized under the laws of the United States
or any of its political subdivisions, either:

 

(x) (1) the holders of such Indebtedness shall have irrevocably agreed that in
the event of any bankruptcy, insolvency or other similar proceeding with respect
to the obligor of such Indebtedness, such holders will elect (pursuant to
Section 1111(b) of the Federal Bankruptcy Code or otherwise) to be treated as
fully secured by, and as having no recourse against such obligor or any property
of such obligor other than, the property securing such Indebtedness, and (2) if,
notwithstanding any election pursuant to clause (1) above, such holders shall
have or shall obtain recourse against such obligor or any property of such
obligor other than the property securing such Indebtedness, such recourse shall
be subordinated to the payment in full in cash of the obligations owing to the
Lenders and the Administrative Agent hereunder and under the Notes; or

 

CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

(y) the property securing such Indebtedness is not material to the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries, taken as a whole, as determined at the time such Indebtedness
is incurred;

 

(ii) (a) The sole obligor of such Indebtedness (such obligor, a “Specified
Entity”) is a corporation or other entity formed solely for the purpose of
owning (or owning and operating) property which is (or may be) subject to one or
more Purchase Money Liens, (b) such Specified Entity owns no other material
property, (c) the sole collateral security provided by the Company and its
Subsidiaries with respect to such Indebtedness (if any) consists of property
owned by such Specified Entity and/or the capital stock of (or equivalent
ownership interests in) such Specified Entity (provided that any partial
Guarantee by, or any other limited recourse for payment of such Indebtedness
against, the Company or its Subsidiaries which is not expressly excluded from
the definition of “Guarantee” in this Section 1.01 shall, to the extent thereof,
constitute a Guarantee for purposes of the calculation of Adjusted Total Debt
but shall not prevent the non-guaranteed and non-recourse portion of such
Indebtedness from constituting Non-Recourse Indebtedness), and (d) such
Specified Entity conducts its business and operations separately from that of
the Company and its other Subsidiaries;

 

(iii) Such Indebtedness is COLI Debt; or

 

(iv) Such Indebtedness is non-recourse Indebtedness in an aggregate principal
amount not exceeding $53,782,000 owing by Essex House Condominium Corporation (a
Subsidiary of the Company), as Owner Participant under the Trust Indenture and
Security Agreement (Delta 1993-6) dated as of June 1, 1993 with NationsBank of
Georgia, N.A., as indenture trustee, which Indebtedness is secured by a Boeing
767 aircraft leased to Delta Airlines and by an assignment of such lease.

 

“Note” means a Revolving Loan Note or a Competitive Bid Loan Note.

 

“Notice of Competitive Bid Loan Borrowing” has the meaning specified in Section
3.02(a).

 

“Notice of Revolving Loan Borrowing” has the meaning specified in Section
3.01(a).

 

“Notice of Swing Loan Borrowing” has the meaning specified in Section 3.03(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

“Operating Agreement” means an agreement between the Company or one of its
Subsidiaries and the owner of a lodging or senior living facility pursuant to
which the Company or such Subsidiary operates such lodging or senior living
facility.

 

“Other Taxes” has the meaning specified in Section 2.11(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participation Agreement” means a loan participation agreement in substantially
the form of Exhibit C-2 hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Permitted Liens” means any of the following:

 

(a) Liens for taxes, assessments and governmental charges or levies which are
not yet due or are payable without penalty or of which the amount, applicability
or validity is being contested by the Company or the Subsidiary whose property
is subject thereto in good faith by appropriate proceedings as to which adequate
reserves are being maintained;

 

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business which are not delinquent or remain payable without penalty or
which are being contested or defended in good faith by appropriate proceedings,
or which are suspended or released by the filing of lien bonds, or deposits to
obtain the release of such Liens;

 

(c) pledges, deposits and other Liens made in the ordinary course of business to
secure obligations under worker’s compensation laws, unemployment insurance,
social security legislation or similar legislation or to secure public or
statutory obligations;

 

(d) Liens to secure the performance of bids, tenders, contracts, leases or
statutory obligations, or Liens to secure obligations under the Self-Insurance
Program, or to secure surety, stay or appeal or other similar types of deposits,
Liens or pledges (to the extent such Liens do not secure obligations for the
payment of Debt for Borrowed Money);

 

(e) attachment or judgment Liens to the extent such Liens are being contested in
good faith and by proper proceedings, as to which adequate reserves are being
maintained (provided that any such Liens as to which enforcement has been
commenced and is unstayed, by reason of pending appeal or otherwise, for a
period of more than thirty consecutive days, do not, in the aggregate, secure
judgments in excess of $25,000,000);

 

(f) Liens on any property of any Subsidiary of the Company to secure
Indebtedness owing by it to the Company or another Subsidiary of the Company;

 

CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

(g) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;

 

(h) Liens arising in connection with operating leases incurred in the ordinary
course of business of the Company and its Subsidiaries;

 

(i) Liens created in connection with the L/C Cash Collateral Account, as defined
in the $1,500,000,000 Credit Agreement dated as of July 31, 2001, among the
Company, Citibank, N.A., in its capacity as Administrative Agent, The Bank of
Nova Scotia, in its capacity as Letter of Credit Agent, and certain Lenders
parties thereto, as from time to time amended; or any similar cash collateral
account arrangement in relation to letters of credit under any credit agreement
that replaces said Credit Agreement;

 

(j) (i) subordination of any Operating Agreement to any ground lease and/or any
mortgage debt of the owner or landlord, and (ii) any agreement by the Company or
any of its Subsidiaries as operator to attorn to the holder of such mortgage
debt, the lessor under such ground lease or any successor to either; and

 

(k) additional Liens upon cash and investment securities; provided that (i) the
only obligations secured by such Liens are obligations arising under Swap
Transactions entered into with one or more counterparties who are not Affiliates
of the Company or any of its Subsidiaries and (ii) the aggregate fair market
value of cash and investment securities covered by such Liens does not at any
time exceed the aggregate amount of the respective termination or liquidation
payments that would be payable to such counterparties upon the occurrence of an
event of default or other similar event as to which the Company or any of its
Subsidiaries is the defaulting or affected party (subject to the application of
any customary and reasonable collateral valuation discount percentages and
minimum collateral transfer thresholds and timing provisions contained in the
respective security and margin agreements).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pounds Sterling” means the lawful money of England.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center of the country of issue of such Currency, as determined by the
Administrative Agent.

 

“property” or “properties” means any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

 

CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of long-term senior unsecured, non-credit enhanced debt issued by the Company.
For purposes of the foregoing:

 

(a) if no Public Debt Rating shall be available from either S&P or Moody’s, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 6 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be;

 

(b) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating;

 

(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Margin and the Applicable Percentage shall be based upon
the higher rating, provided that if the lower rating falls more than one level
below the higher rating (or in any event if the higher split rating is Level 5),
then the Applicable Margin and the Applicable Percentage shall be based on the
rating set forth in the level under the definition of “Applicable Margin” or
“Applicable Percentage” immediately above the level for such lower rating; and

 

(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change.

 

“Purchase Money Lien” means any Lien on property, real or personal, acquired or
constructed by the Company or any Subsidiary of the Company after December 30,
1994:

 

(i) to secure the purchase price of such property;

 

(ii) that was existing on such property at the time of acquisition thereof by
the Company or such Subsidiary and assumed in connection with such acquisition;

 

(iii) to secure Indebtedness otherwise incurred to finance the acquisition or
construction of such property (including, without limitation, Indebtedness
incurred to finance the cost of acquisition or construction of such property
within 24 months after such acquisition or the completion of such construction);
or

 

(iv) to secure any Indebtedness incurred in connection with any extension,
refunding or refinancing of Indebtedness (whether or not secured and including
Indebtedness under this Agreement) incurred, maintained or assumed in connection
with, or otherwise related to, the acquisition or construction of such property;

 

CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

provided in each case that (1) such Liens do not extend to or cover or otherwise
encumber any property other than property acquired or constructed by the Company
and its Subsidiaries after December 30, 1994, and (2) such Liens do not cover
current assets of the Company or any of its Subsidiaries other than current
assets that relate solely to other property subject to such Lien.

 

“Quarterly Dates” means the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Effective Date.

 

“Reference Banks” means Citibank, Bank of America, N.A. and The Bank of Nova
Scotia.

 

“Register” has the meaning specified in Section 9.07(c).

 

“Required Lenders” means Lenders having at least 51% of the aggregate amount of
the Commitments or, if the Commitments shall have terminated, Lenders holding at
least 51% of the aggregate unpaid principal amount of the Loans (provided that,
for purposes hereof, neither any Borrower, nor any of its Affiliates, if a
Lender, shall be included in (i) the Lenders holding such amount of the Loans or
having such amount of the Commitments or (ii) determining the aggregate unpaid
principal amount of the Loans or the total Commitments).

 

“Revolving Loan” means a Loan by a Lender to a Borrower as part of a Revolving
Loan Borrowing and refers to a Base Rate Loan or a Eurocurrency Rate Loan, each
of which shall be a “Type” of Revolving Loan.

 

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type made by each of the Lenders pursuant to Section
2.01.

 

“Revolving Loan Note” means a promissory note of a Borrower payable to the order
of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Loans made by such Lender to such Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor by merger or consolidation to its business.

 

“Screen” means:

 

(i) in relation to LIBOR, Page 3750 of the Telerate Service of Bridge
Information Services (or any successor or substitute page, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for the purposes of providing quotations
of interest rates applicable to such Currency in the London interbank market);
and

 

(ii) in relation to EURIBOR, Page 248 of the Telerate Service of Bridge
Information Services (or any successor or substitute page, or any successor to
or

 

CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for the purposes of providing quotations
of interest rates applicable to Euros within the member states of the European
Union which are Participating Member States).

 

“Self-Insurance Program” means the self-insurance program (including related
self-funded insurance programs) established and maintained by the Company in the
ordinary course of its business.

 

“Significant Shareholder” means any Person that:

 

(i) is either a Marriott Family Member or on the date hereof possesses, directly
or indirectly, and such possession has been publicly disclosed, the power to
vote 5% or more of the outstanding shares of common stock of the Company,

 

(ii) is or hereafter becomes a spouse of or any other relative (by blood,
marriage or adoption) of a Person described in clause (i),

 

(iii) is or becomes a transferee of the interests of any of the foregoing Person
or Persons by descent or by trust or similar arrangement intended as a method of
descent, or

 

(iv) is (x) an employee benefit or stock ownership plan of the Company or (y) a
grantor trust established for the funding, directly or indirectly, of the
Company’s employee benefit plans and programs.

 

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of such
Person or any of its ERISA Affiliates and no Person other than such Person and
its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“SLS Entity” means any of Marriott Senior Living Services, Inc. and Marriott
Senior Living Services Investment 10, Inc. and each other Subsidiary of the
Company that owns or operates a senior living services facility.

 

“SPC” has the meaning specified in Section 9.07(a).

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture, trust or estate of which more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, limited liability
company or joint venture or (c) the beneficial interest in such trust or estate
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries; provided that so long as accounts of Avendra are
not

 

CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

Consolidated, Avendra will not be treated as a Subsidiary of the Borrower or a
Subsidiary of any Subsidiary of the Borrower for purposes of this Agreement.

 

“Swap Transaction” means (a) any rate, basis, commodity, currency, debt or
equity swap, (b) any cap, collar or floor agreement, (c) any rate, basis,
commodity, currency, debt or equity exchange or forward agreement, (d) any rate,
basis, commodity, currency, debt or equity option, (e) any other similar
agreement, (f) any option to enter into any of the foregoing, (g) any investment
management, master or other agreement providing for any of the foregoing and (h)
any combination of any of the foregoing.

 

“Swing Loan” means a Loan made by (a) the Swing Loan Bank pursuant to Section
3.03 or (b) any Lender pursuant to Section 3.03.

 

“Swing Loan Bank” means Mellon Bank, N.A. or such other Lender as shall, with
the consent of the Swing Loan Bank, the Administrative Agent and the Company,
have assumed all or any portion of the obligations of the Swing Loan Bank to
make Swing Loans.

 

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan made by a
Swing Loan Bank.

 

“Swing Loan Facility” means an aggregate amount not to exceed $25,000,000 at any
time outstanding.

 

“Swing Loan Reduction” has the meaning specified in Section 2.01.

 

“Target Operating Day” means any day that is not (i) a Saturday or Sunday, (ii)
Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer system (or
any successor settlement system) is not scheduled to operate (as determined by
the Administrative Agent).

 

“Taxes” has the meaning specified in Section 2.11(a).

 

“Termination Date” of any Lender means the date three (3) years after the
Effective Date (as the same may be changed pursuant to Section 9.07(a)(vi)) or,
if earlier, the date of termination in whole of the Commitments pursuant to the
second sentence of Section 2.05 or pursuant to Section 7.01.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

 

“Type” has the meaning specified in the definition of “Revolving Loan”.

 

CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

“Unused Commitments” means, at any time, the aggregate amount of the Commitments
then unused and outstanding after giving effect to the Competitive Bid Loan
Reduction and the Swing Loan Reduction.

 

“Voting Stock” means capital stock issued by a corporation or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person 100%
of the Voting Stock of which (other than directors’ qualifying shares or other
shares held to satisfy legal or regulatory requirements) are directly or
indirectly owned by such Person, or by one or more Wholly-Owned Subsidiaries of
such Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.

 

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE LOANS

 

SECTION 2.01. The Revolving Loans.

 

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans to the Company and any Designated Borrower in
Dollars or (in the case of any Eurocurrency Rate Loan only) in any Alternate
Currency from time to time on any Business Day during the period from the
Effective Date until the Termination Date of such Lender in an aggregate amount
as to all Borrowers not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that the aggregate amount of the Commitments of
the Lenders shall be deemed used from time to time to the extent of (i) the
aggregate amount of Competitive Bid Loans then outstanding and (ii) the
aggregate amount of Swing Loans then outstanding, and such deemed uses of the
aggregate amount of the Commitments shall be applied to the Lenders ratably
according to their respective Commitments as in effect from time to time (such
deemed uses of the aggregate amount of the Commitments with respect to (a)

 

CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

Competitive Bid Loans being a “Competitive Bid Loan Reduction” and (b) Swing
Loans being a “Swing Loan Reduction”).

 

(b) Each Revolving Loan Borrowing shall be in an aggregate amount not less than
$10,000,000 or, in the case of Eurocurrency Rate Loans denominated in an
Alternate Currency, the Foreign Currency Equivalent thereof (or, if less, an
aggregate amount equal to the lesser of (x) the difference between the aggregate
amount of a proposed Competitive Bid Loan Borrowing requested by the Company and
the aggregate amount of Competitive Bid Loans offered to be made by the Lenders
and accepted by the Company in respect of such Competitive Bid Loan Borrowing,
if such Competitive Bid Loan Borrowing is made on the same date as such
Revolving Loan Borrowing and (y) the then remaining Unused Commitments of the
Lenders participating in such Borrowing, as applicable) and (subject to Section
2.08(d)) shall consist of Revolving Loans of the same Type in the same Currency
made on the same day by the Lenders ratably according to their respective
Commitments.

 

(c) Within the limits of each Lender’s Commitment, each Borrower may from time
to time borrow, repay pursuant to Section 2.06 or prepay pursuant to Section
2.09 and reborrow under this Section 2.01.

 

(d) For purposes of determining (i) whether the amount of any Borrowing,
together with all other Loans then outstanding, would exceed the aggregate
amount of the Commitments, and (ii) whether the aggregate outstanding principal
amount of the Loans is such as to require prepayment under Section 2.06(e), the
outstanding principal amount of any Loan that is denominated in an Alternate
Currency shall be deemed to be the Dollar Equivalent of the Alternate Currency
amount of such Loan.

 

SECTION 2.02. The Competitive Bid Loans.

 

(a) The Company may request the making of Competitive Bid Loan Borrowings to any
Borrower in Dollars or in any Alternate Currency from time to time on any
Business Day during the period from the Effective Date until the date occurring
30 days prior to the Final Termination Date in the manner set forth in Section
3.02, provided that, following the making of each Competitive Bid Loan
Borrowing, the aggregate amount of the Loans then outstanding shall not exceed
the lesser of (i) the Current Aggregate Commitment and (ii) the aggregate amount
of the Commitments scheduled to be in effect on the scheduled maturity date of
the Competitive Bid Loans to be made as part of such Borrowing.

 

(b) Within the limits and on the conditions set forth in this Section 2.02, each
Borrower may from time to time borrow under this Section 2.02, repay or prepay
pursuant to subsection (c) below, and reborrow under this Section 2.02, provided
that a Competitive Bid Loan Borrowing shall not be made within three Business
Days of the date of any other Competitive Bid Loan Borrowing.

 

CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

(c) Each Borrower shall repay to the Administrative Agent for the account of
each Lender which has made a Competitive Bid Loan to such Borrower, or each
other holder of a Competitive Bid Loan Note of such Borrower, on the maturity
date of each Competitive Bid Loan made to such Borrower (such maturity date
being that specified by the Company for repayment of such Competitive Bid Loan
in the related Notice of Competitive Bid Loan Borrowing delivered pursuant to
Section 3.02 and provided in the Competitive Bid Loan Note evidencing such
Competitive Bid Loan), the then unpaid principal amount of such Competitive Bid
Loan. Unless otherwise agreed by the relevant Lender in its sole discretion, no
Borrower shall have the right to prepay any principal amount of any Competitive
Bid Loan of such Lender except, and then only on the terms specified by the
Company for such Competitive Bid Loan in the related Notice of Competitive Bid
Loan Borrowing delivered pursuant to Section 3.02 and set forth in the
Competitive Bid Loan Note evidencing such Competitive Bid Loan.

 

(d) Each Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Loan made to such Borrower from the date of such Competitive Bid
Loan to the date the principal amount of such Competitive Bid Loan is repaid in
full, at the rate of interest for such Competitive Bid Loan specified by the
Lender making such Competitive Bid Loan in its notice with respect thereto
delivered pursuant to Section 3.02, payable on the interest payment date or
dates specified by the Company for such Competitive Bid Loan in the related
Notice of Competitive Bid Loan Borrowing delivered pursuant to Section 3.02, as
provided in the Competitive Bid Loan Note evidencing such Competitive Bid Loan.

 

(e) The indebtedness of each Borrower resulting from each Competitive Bid Loan
made to such Borrower as part of a Competitive Bid Loan Borrowing shall be
evidenced by a separate Competitive Bid Loan Note of such Borrower payable to
the order of the Lender making such Competitive Bid Loan.

 

SECTION 2.03. The Swing Loans. The Company may request the Swing Loan Bank to
make, and the Swing Loan Bank agrees, on the terms and conditions hereinafter
set forth, to make Swing Loans to any Borrower in Dollars from time to time on
any Business Day during the period from the date of the initial Borrowing until
60 days before the Final Termination Date in an aggregate amount as to all
Borrowers not to exceed at any time outstanding the lesser of (i) the Swing Loan
Facility and (ii) the then Unused Commitments of Lenders having Termination
Dates falling on or after the proposed maturity date of such Swing Loan. Each
Swing Loan Borrowing shall bear interest at the Base Rate. Within the limits of
the Swing Loan Facility and the Unused Commitments as aforesaid, each Borrower
may borrow under this Section 2.03, repay pursuant to Section 2.06 or prepay
pursuant to Section 2.09 and reborrow under this Section 2.03.

 

SECTION 2.04. Fees.

 

(a) Facility Fees. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee on the average daily amount (whether used
or unused) of such Lender’s Commitment (computed without regard to any
Competitive Bid

 

CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

Loan Reduction or any Swing Loan Reduction) from the Effective Date (in the case
of each Bank), and from the effective date specified in the Acceptance pursuant
to which it became a Lender (in the case of each other Lender), until the
Termination Date of such Lender, payable in arrears on each Quarterly Date
during the term of such Lender’s Commitment, and on the Termination Date of such
Lender, at a rate per annum equal to the Applicable Percentage in effect from
time to time.

 

(b) Competitive Bid Loan Fee. The Company agrees to pay to the Administrative
Agent for its own account a fee in the amount of $2,500 for each request made by
the Company for a Competitive Bid Loan Borrowing pursuant to Section 3.02.

 

(c) Utilization Fees. The Company agrees to pay to the Administrative Agent for
the account of each Lender a utilization fee on the amount of outstanding Loans
of such Lender for each day that the aggregate outstanding principal amount of
Loans shall exceed 25% of the aggregate amount of the Commitments at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable on
each day on which interest is payable hereunder, and computed on the same basis
as interest on each relevant Loan.

 

(d) Other Fees. The Company agrees to pay to the Administrative Agent such fees
as from time to time may be separately agreed between the Company and the
Administrative Agent.

 

SECTION 2.05. Reductions of the Commitments. The Commitment of each Lender shall
be automatically reduced to zero on the Termination Date of such Lender. In
addition, the Company shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments of the Lenders, provided
that (i) the aggregate amount of the Commitments of the Lenders shall not be
reduced pursuant to this sentence to an amount which is less than the aggregate
principal amount of the Loans then outstanding and (ii) each partial reduction
shall be in an aggregate amount of at least $10,000,000. Each Commitment
reduction pursuant to this Section 2.05 shall be permanent.

 

SECTION 2.06. Repayment.

 

(a) Revolving Loans. Each Borrower shall repay the principal amount of each
Revolving Loan made by each Lender to such Borrower, in the Currency of such
Revolving Loan, and each Revolving Loan made by such Lender shall mature, on the
last day of the Interest Period for such Revolving Loan.

 

(b) Competitive Bid Loans. Each Borrower shall repay the principal amount of
each Competitive Bid Loan made by each Lender to such Borrower, in the Currency
of such Loan, as provided in Section 2.02(c).

 

(c) Swing Loans. Each Borrower shall repay to the Swing Loan Bank (with notice
to the Administrative Agent), and to the Administrative Agent for the account of

 

CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

each other Lender that has made a Swing Loan, the outstanding principal amount
of each Swing Loan to such Borrower made by each of them on the earlier of the
maturity date specified in the applicable Notice of Swing Loan Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing) and the Termination Date of such Lender.

 

(d) Certain Prepayments.

 

(i) If at any time (1) the aggregate amount of all Loans (for which purpose the
amount of any Loan that is denominated in an Alternate Currency shall be deemed
to be the Dollar Equivalent thereof as of the date of determination) exceeds (2)
103% of the then Current Aggregate Commitment, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (i), and the Company
shall, within two Business Days of the date of such notice, prepay the Loans, or
cause Loans to be prepaid, in an amount so that after giving effect thereto the
aggregate outstanding principal amount of the Loans (determined as aforesaid)
does not exceed the aggregate amount of the Commitments; provided that any such
payment shall be accompanied by any amounts payable under Section 9.04(c). The
determinations of the Administrative Agent hereunder shall be conclusive and
binding on the Company and the other Borrowers in the absence of manifest error.

 

(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Loans (after giving effect to any Loans
being made to repay Loans maturing on that date) would exceed 100% of the
aggregate amount of the Commitments, the Administrative Agent shall use all
reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (ii), and the Company
shall, within two Business Days of the date of such notice, prepay the Loans, or
cause Loans to be prepaid, or reduce the requested Loans in such amounts that
after giving effect to such action the aggregate outstanding principal amount of
the Loans (after giving effect to any Loans being made to repay Loans maturing
on that date) does not exceed the aggregate amount of the Commitments; provided
that any such payment shall be accompanied by any amounts payable under Section
9.04(c). The determinations of the Administrative Agent hereunder shall be
conclusive and binding on the Company and the other Borrowers in the absence of
manifest error.

 

SECTION 2.07. Interest.

 

(a) Ordinary Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Loan made by each Lender to such Borrower, in the Currency of
such Loan, from the date of such Loan until such principal amount shall be paid
in full, at the following rates per annum:

 

CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

(i) Base Rate Loans and Swing Loans. If such Loan is a Revolving Loan or a Swing
Loan, a rate per annum equal at all times to the Base Rate in effect from time
to time, payable on each Quarterly Date while such Revolving Loan or Swing Loan
is outstanding and, on the date such Revolving Loan or Swing Loan shall be paid
in full.

 

(ii) Eurocurrency Rate Loans. If such Revolving Loan is a Eurocurrency Rate
Loan, a rate per annum equal at all times during each Interest Period for such
Revolving Loan to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Margin plus Mandatory Costs, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, at three-month intervals following the first day of such Interest
Period.

 

(b) Default Interest. Notwithstanding the foregoing, each Borrower shall pay
interest on (x) the unpaid principal amount of each Loan made by each Lender to
such Borrower that is not paid when due, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to two percentage points (2%) per annum above the rate per annum required
to be paid on such Loan pursuant to said clause (a)(i) or (a)(ii) and (y) the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to two percentage points (2%) per
annum above the rate per annum required to be paid on Base Rate Loans pursuant
to clause (a)(i) above.

 

SECTION 2.08. Interest Rate Determinations.

 

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.

 

(b) The Administrative Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a)(i) or (ii), and the applicable rate, if any,
displayed on the relevant Screen or furnished by each Reference Bank, as the
case may be, for the purpose of determining the applicable interest rate under
Section 2.07(a)(ii).

 

(c) If prior to 10:00 A.M. (New York City time) on any date on which an interest
rate is to be determined pursuant to (a) the proviso to the definition of clause
(a) of “Eurocurrency Rate” relating to LIBOR Loans, the Administrative Agent
receives notice from two or more of the Reference Banks that deposits in the
relevant Currency are not being offered by such Reference Bank or Banks to prime
banks in the London (or, in the case of Pounds Sterling, Paris) interbank market
for the applicable Interest Period or in

 

CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

the applicable amounts or (b) the provision in the definition of clause (b) of
“Eurocurrency Rate” relating to EURIBOR Loans, the Administrative Agent receives
notice from two or more of the Reference Banks that deposits in the Euros are
not being offered by such Reference Bank or Banks to prime banks in the European
interbank market for the applicable Interest Period or in the applicable
amounts, the Administrative Agent shall so notify the Company of such
circumstances, whereupon the right of the Company to select Eurocurrency Rate
Loans in such Currency for any requested Revolving Loan Borrowing or any
subsequent Revolving Loan Borrowing shall be suspended until the first date on
which the circumstances causing such suspension cease to exist. If the Company
shall not, in turn, before 11:00 A.M. (New York City time) on such date notify
the Administrative Agent that its Notice of Revolving Loan Borrowing with
respect to which such Eurocurrency Rate was to be determined shall be converted
to a Notice of Revolving Loan Borrowing for Eurocurrency Rate Loan in a
different Currency or a Base Rate Loan, such Notice of Revolving Loan Borrowing
shall be deemed to be canceled and of no force or effect, and Company shall not
be liable to the Administrative Agent or any Lender with respect thereto except
as set forth in Section 3.01(c). In the event of such a suspension, the
Administrative Agent shall review the circumstances giving rise to such
suspension at least weekly and shall notify the Company and the Lenders promptly
of the end of such suspension, and thereafter the Borrowers shall be entitled,
on the terms and subject to the conditions set forth herein, to borrow
Eurocurrency Rate Loans in such Currency.

 

(d) Notwithstanding anything in this Agreement to the contrary, no Lender whose
Termination Date falls prior to the last day of any Interest Period for any
Eurocurrency Rate Loan (a “Relevant Lender”) shall participate in such Loan.
Without limiting the generality of the foregoing, no Relevant Lender shall (i)
participate in a Borrowing of any Eurocurrency Rate Loan having an initial
Interest Period ending after such Lender’s Termination Date, (ii) have any
outstanding Eurocurrency Rate Loan continued for a subsequent Interest Period if
such subsequent Interest Period would end after such Lender’s Termination Date
or (iii) have any outstanding Base Rate Loan Converted into a Eurocurrency Rate
Loan if such Eurocurrency Rate Loan would have an initial Interest Period ending
after such Lender’s Termination Date. If any Relevant Lender has outstanding a
Eurocurrency Rate Loan that cannot be continued for a subsequent Interest Period
pursuant to clause (ii) above or has outstanding a Base Rate Loan that cannot be
Converted into a Eurocurrency Rate Loan pursuant to clause (iii) above, such
Lender’s ratable share of such Eurocurrency Rate Loan (in the case of said
clause (ii)) shall be repaid by the relevant Borrower on the last day of its
then current Interest Period and such Lender’s ratable share of such Base Rate
Loan (in the case of said clause (iii)) shall be repaid by the relevant Borrower
on the day on which the Loans of Lenders unaffected by said clause (iii) are so
Converted. Subject to the terms and conditions of this Agreement, the Borrowers
may fund the repayment of the Relevant Lenders’ ratable shares of such
Eurocurrency Rate Loans and Base Rate Loans by borrowing from Lenders hereunder
that are not Relevant Lenders.

 

CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

SECTION 2.09. Prepayments.

 

(a) The Borrowers shall have no right to prepay any principal amount of any
Revolving Loan or Swing Loan other than as provided in subsection (b) below.

 

(b) Each Borrower may, (i) upon at least the number of Business Days’ prior
notice specified in the first sentence of Section 3.01(a) with respect to any
Revolving Loan of the same Type, or (ii) upon notice by no later than 11:00 A.M.
(New York City time) on the date of prepayment of any Swing Loan, in either case
given to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given, such Borrower
shall, prepay the outstanding principal amounts of the Loans made to such
Borrower comprising part of the same Revolving Loan Borrowing or Swing Loan
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment (other than any prepayment of any Swing Loan) shall
be in an aggregate principal amount not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof (or the Foreign Currency Equivalent of
such respective amounts) and (y) if any prepayment of any Eurocurrency Rate
Loans shall be made on a date which is not the last day of an Interest Period
for such Loans (or on a date which is not the maturity date of such Swing
Loans), such Borrower shall also pay any amounts owing to each Lender pursuant
to Section 9.04(c) so long as such Lender makes written demand upon such
Borrower therefor (with a copy of such demand to the Administrative Agent)
within 20 Business Days after such prepayment.

 

(c) Upon the occurrence of a Change of Control, if so requested in writing by
the Required Lenders through the Administrative Agent within sixty (60) days
after the Company notifies the Administrative Agent of the occurrence of such
Change of Control, (i) the Company shall, on a day not later than five Business
Days after the date of such request, prepay and/or cause to be prepaid the full
principal of and interest on the Loans and the Notes and all other amounts
whatsoever payable under this Agreement (including without limitation amounts
payable under Section 9.04(c) as a result of such prepayment) and (ii) the
Commitments shall, on the date of such request, forthwith terminate.

 

(d) If (i) the obligations of the Company under Article X with respect to any
outstanding Guaranteed Obligations owing by any Designated Borrower (herein, the
“Affected Borrower”) shall for any reason (x) be terminated, (y) cease to be in
full force and effect or (z) not be the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, and
(ii) such condition continues unremedied for 15 days after written notice
thereof shall have been given to the Company by the Administrative Agent or any
Lender, then the Affected Borrower shall, no later than the 15th day after the
date of such notice, prepay (and the Company shall cause to be prepaid) the full
principal of and interest on the Loans owing by, and the Notes payable by, such
Affected Borrower and all other amounts whatsoever payable hereunder by such
Affected Borrower (including, without limitation, all amounts payable under
Section 9.04(c) as a result of such prepayment).

 

CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

SECTION 2.10. Payments and Computations.

 

(a) (i) Except to the extent otherwise provided herein, all payments of
principal of and interest on Loans made in Dollars, and all other amounts (other
than the principal of and interest on any Loan denominated in an Alternate
Currency) payable by a Borrower under this Agreement and the Notes, shall be
made in Dollars, and all payments of principal of and interest on Loans
denominated in an Alternate Currency shall (subject to Section 2.10(e)) be made
in such Alternate Currency, in each case in immediately available funds, without
deduction, setoff or counterclaim, to the Administrative Agent’s Account for the
relevant Currency, not later than 11:00 A.M. (New York City time) (in the case
of Loans denominated in Dollars and other amounts payable in Dollars) or 11:00
A.M. Local Time in the location of the Administrative Agent’s Account (in the
case of Loans denominated in an Alternate Currency), on the day when due,
provided that if a new Loan is to be made by any Lender to any Borrower on a
date on which such Borrower is to repay any principal of an outstanding Loan of
such Lender in the same Currency, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Article III or paid by such Borrower to the Administrative Agent
pursuant to this Section 2.10, as the case may be.

 

(ii) The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest or fees ratably
(other than amounts payable pursuant to Section 2.02, 2.08(d), 2.11 or 3.04) to
the Lenders entitled thereto for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.

 

(iii) Upon its acceptance of an Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Acceptance the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned or assumed thereby to the Lender assignee thereunder (as the case may
be). The parties to each Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b) All computations of interest based on the Base Rate and of facility fees
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate shall be made by the Administrative
Agent on the basis of a year of 360 days, and all computations of utilization
fees shall be as specified in Section 2.04(d),

 

CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that such Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(e) Anything in Sections 2.06 or 2.07 to the contrary notwithstanding, and
without prejudice to Sections 2.07(b) or 7.01(a), if any Borrower shall fail to
pay any principal or interest denominated in an Alternate Currency within one
Business Day after the due date therefor in the case of principal and three
Business Days after the due date therefor in the case of interest (without
giving effect to any acceleration of maturity under Article VII), the amount so
in default shall automatically be redenominated in Dollars on the day one
Business Day after the due date therefor in the case of a principal payment and
three Business Days after the due date therefor in the case of an interest
payment in an amount equal to the Dollar Equivalent of such principal or
interest.

 

SECTION 2.11. Taxes.

 

(a) Any and all payments by each Borrower hereunder or under the Notes shall be
made, in accordance with Section 2.10, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on or measured by its
net income (including alternative minimum taxable income), and franchise taxes
imposed on it, by any jurisdiction under the laws of which such Person is
organized or in which such Person is resident or doing business, or any
political subdivision thereof (all such non-excluded

 

CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Notes to any such Person, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.11) such Person
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Notes or the other Loan Documents (hereinafter referred to as
“Other Taxes”).

 

(c) Each Borrower will indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.11) paid in good faith by such Lender or the Administrative Agent (as
the case may be) and any liability (including, without limitation, penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided, however, that (i) no Borrower shall be liable to any Person
for any liability arising from or with respect to Taxes or Other Taxes, which
results from the gross negligence or willful misconduct of the Administrative
Agent or such Lender, (ii) so long as no Event of Default has occurred and is
continuing, the Administrative Agent or such Lender, as applicable, shall use
its reasonable best efforts to cooperate with each Borrower in contesting any
Taxes or Other Taxes which such Borrower reasonably deems to be not correctly or
legally asserted or otherwise not due and owing and (iii) no Borrower shall be
liable to the Administrative Agent or such Lender (as the case may be) for any
such liability arising prior to the date 120 days prior to the date on which
such Person first makes written demand upon such Borrower for indemnification
therefor. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

(d) Within 30 days after the date of any payment of Taxes by a Borrower, such
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing payment
thereof.

 

(e)(i) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank and on the date of the Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, on or before the date that
such form expires or becomes obsolete or after the occurrence of any event
within the control of such Lender (including a change in Applicable Lending
Office but not

 

CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

including a change in law) requiring a change in the most recent form so
delivered by it, and from time to time thereafter if requested in writing by the
Company (but only so long thereafter as such Lender remains lawfully able to do
so), shall provide the Company with either Internal Revenue Service form W-8BEN
or W-8ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying in the case of form W-8BEN that such Lender is
either (i) entitled to benefits under an income tax treaty to which the United
States is a party that reduces the rate of withholding tax on payments under
this Agreement or (ii) is a Portfolio Interest Eligible Non-Bank or certifying
in the case of form W-8ECI that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero (or if such Lender cannot provide at such time such form
because it is not entitled to reduced withholding under a treaty and the
payments are not effectively connected income), withholding tax at such rate (or
at the then existing U.S. statutory rate if the Lender cannot provide such a
form) shall be considered excluded from “Taxes” as defined in Section 2.11(a)
unless and until such Lender provides the appropriate form certifying that a
zero rate applies, whereupon withholding tax at such zero rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was in
compliance with the provisions of Section 9.07(g) and was entitled to payments
under Section 2.11(a) in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term “Taxes” shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States interest withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this Section 2.11(e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the relevant Lender considers to be confidential, such Lender
shall give notice thereof to the Company and shall not be obligated to include
in such form or document such confidential information. For purposes of this
paragraph (e) the term “Portfolio Interest Eligible Non-Bank” means a Lender
that certifies in form and substance reasonably satisfactory to the Borrower
that (i) it is not a bank within the meaning of Code section 881(c)(3)(A), (ii)
it is not a 10% shareholder of the Borrower within the meaning of Code section
881(c)(3)(B) and (iii) it is not a controlled foreign corporation related to the
Borrower within the meaning of Code section 881(c)(3)(C).

 

(ii) In addition, upon the reasonable request of the Company (through the
Administrative Agent) on behalf of any Borrower that is not a U.S. Borrower,
each Lender will use all reasonable efforts to provide to such Borrower (if it
can do so without material cost to such Lender) such forms or other
documentation as

 

CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

may be requested by such Borrower in order to cause interest on Loans to such
Borrower, to the fullest extent permitted by applicable law, to be subject to a
reduced rate of withholding under the laws of the jurisdiction of organization
of such Borrower; and if any such form or document requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof, that the relevant Lender considers to
be confidential, such Lender shall give notice thereof to the Company and shall
not be obligated to include in such form or document such confidential
information.

 

(f) For any period with respect to which a Person that is required pursuant to
Section 2.11(e) to provide a Borrower with any documentation described therein
but has failed to provide a Borrower with such documentation or notice that it
cannot provide such form or other documentation (other than if such failure is
due to a change in law occurring subsequent to the date on which a form or other
documentation originally was required to be provided, or if such form or other
documentation otherwise is not required under the first sentence of subsection
(e) above), such Person shall not be entitled to indemnification under Section
2.11(a) with respect to Taxes; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form or other documentation
required hereunder, the relevant Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

 

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.11 shall use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(h) Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form or other documentation as may be
required under Section 2.11(e) thereafter ceases to qualify for complete
exemption from withholding tax, such Lender may assign its interest under this
Agreement to any Eligible Assignee and such assignee shall be entitled to the
same benefits under this Section 2.11 as the assignor provided that the rate of
withholding tax applicable to such assignee shall not exceed the rate then
applicable to the assignor.

 

(i) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.11 shall survive the payment in full of principal and interest
hereunder and under the Notes and the termination of the Commitments.

 

(j) If a Borrower is required to pay any Lender any Taxes under Section 2.11(c),
such Lender shall be an “Affected Person”, and the Company shall have the rights
set forth in Section 3.07 to replace such Affected Person.

 

 

CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

SECTION 2.12. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Loans or the Swing Loans made by it
(other than pursuant to Section 2.08(d), 2.11, 3.04, 3.07 or 9.04(c)) in excess
of its ratable share of payments on account of the Revolving Loans or the Swing
Loans obtained by all the Lenders, such Lender shall forthwith purchase from the
other Lenders such participations in the Revolving Loans or the Swing Loans made
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them, provided, however, that, if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.12 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

 

SECTION 2.13. Conversion of Revolving Loans.

 

(a) Optional. Each Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 noon (New York City time) on (x) the
third (or the fourth, in the case of Eurocurrency Rate Loans denominated in an
Alternate Currency) Business Day prior to the date of the proposed Conversion
into Eurocurrency Rate Loans and (y) the first Business Day prior to the date of
the proposed Conversion into Base Rate Loans, and, in each case, subject to the
provisions of Section 3.04, Convert all or any portion of the Revolving Loans of
one Type in the same Currency comprising the same Revolving Loan Borrowing into
Revolving Loans of the other Type in the same Currency; provided, however, that
any Conversion of Eurocurrency Rate Loans into Base Rate Loans shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Loans and
any Conversion of Base Rate Loans into Eurocurrency Rate Loans shall be in an
amount not less than the minimum amount specified in Section 3.01(b). Each such
notice of Conversion shall, within the restrictions specified above, specify (i)
the date of such Conversion, (ii) the Revolving Loans to be Converted and (iii)
if such Conversion is into Eurocurrency Rate Loans, the duration of the initial
Interest Period for such Revolving Loans. Each notice of Conversion shall be
irrevocable and binding on the Borrowers.

 

(b) Mandatory. If the Company shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Loans in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Company and the Lenders,
whereupon each such Eurocurrency Rate Loan will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Loan.

 

CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

(c) Conversions Generally. Each Borrower and the Lenders hereby acknowledge that
Conversions pursuant to this Section 2.13 do not constitute Borrowings and,
accordingly, do not result in the remaking of any of the Company’s
representations and warranties pursuant to Section 4.02 or Section 4.03.

 

SECTION 2.14. Borrowings by Designated Borrowers.

 

(a) The Company may, at any time or from time to time, designate one or more
Wholly-Owned Subsidiaries as Borrowers hereunder by furnishing to the
Administrative Agent a letter (a “Designation Letter”) in duplicate, in
substantially the form of Exhibit F-1, duly completed and executed by the
Company and such Subsidiary. Upon any such designation of a Subsidiary, such
Subsidiary shall be a Designated Borrower and a Borrower entitled to borrow
Revolving Loans and Competitive Bid Loans on and subject to the terms and
conditions of this Agreement.

 

(b) So long as all principal of and interest on all Loans made to any Designated
Borrower have been paid in full, the Company may terminate the status of such
Borrower as a Borrower hereunder by furnishing to the Administrative Agent a
letter (a “Termination Letter”) in substantially the form of Exhibit F-2, duly
completed and executed by the Company. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders, whereupon the Lenders shall promptly deliver
to the Company (through the Administrative Agent) the Notes, if any, of such
former Borrower. Notwithstanding the foregoing, the delivery of a Termination
Letter with respect to any Borrower shall not terminate (i) any obligation of
such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.11 or 3.04) or (ii) the obligations of the Company under Article
X with respect to any such unpaid obligations.

 

ARTICLE III

 

MAKING THE LOANS

 

SECTION 3.01. Making the Revolving Loans.

 

(a) Each Revolving Loan Borrowing shall be made on notice, given not later than
(x) 12:00 noon (New York City time, or, in the case of a Borrowing in an
Alternate Currency, London time) on the third (or, in the case of a Borrowing to
be denominated in an Alternate Currency, fourth) Business Day prior to the date
of a Eurocurrency Rate Loan Borrowing, and (y) 11:00 A.M. (New York City time)
on the day of a Base Rate Loan Borrowing, by the Company (on its own behalf and
on behalf of any Designated Borrower) to the Administrative Agent, which shall
give to each Lender prompt notice thereof by telecopier, telex or cable. Each
such notice of a Revolving Loan Borrowing (a “Notice of Revolving Loan
Borrowing”) shall be made in writing, or orally and confirmed immediately in
writing, by telecopier, telex or cable, in substantially the form of Exhibit B-1
hereto, specifying therein the requested (i) date of such Revolving Loan

 

CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

Borrowing (which shall be a Business Day), (ii) Currency and Type of Revolving
Loan comprising such Revolving Loan Borrowing, (iii) aggregate amount of such
Revolving Loan Borrowing, (iv) in the case of a Revolving Loan Borrowing
comprised of Eurocurrency Rate Loans, the Interest Period for each such
Revolving Loan and (v) the name of the Borrower (which shall be the Company or a
Designated Borrower). Each Lender shall (A) before 11:00 A.M. Local Time on the
date of such Borrowing (in the case of a Eurocurrency Rate Loan Borrowing) and
(B) before 1:00 P.M. (New York City time) on the date of such Borrowing (in the
case of a Base Rate Loan Borrowing), make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account for the relevant Currency in same day funds, such Lender’s
ratable portion of such Revolving Loan Borrowing; provided that, with respect to
Borrowings of Eurocurrency Rate Loans, no Lender having a Termination Date prior
to the last day of the initial Interest Period for such Eurocurrency Rate Loans
shall participate in such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV, the Administrative Agent will make such funds available to the
relevant Borrower in such manner as the Administrative Agent and the Company may
agree; provided, however, that the Administrative Agent shall first make a
portion of such funds equal to the aggregate principal amount of any Swing Loan
as to which a Borrower has received timely notice made by the Swing Loan Bank,
and by any other Lender and outstanding on the date of such Revolving Loan
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Loan Bank, and such other Lenders for repayment of such
Swing Loans.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Company may not select Eurocurrency Rate Loans for any Revolving Loan Borrowing
if the aggregate amount of such Revolving Loan Borrowing is less than
$10,000,000 or the Foreign Currency Equivalent thereof.

 

(c) Subject to Sections 2.08(c) and 3.05, each Notice of Revolving Loan
Borrowing shall be irrevocable and binding on the Company and the relevant
Borrower. In the case of any Revolving Loan Borrowing by a Borrower which the
related Notice of Revolving Loan Borrowing specifies is to be comprised of
Eurocurrency Rate Loans, such Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Loan
Borrowing for such Revolving Loan Borrowing the applicable conditions set forth
in Article IV, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Loan to be made by such Lender as part of such Revolving Loan
Borrowing when such Revolving Loan, as a result of such failure, is not made on
such date.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time any Revolving Loan Borrowing is required to be made that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Revolving Loan Borrowing, the Administrative Agent may assume
that such Lender has

 

CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

made such portion available to the Administrative Agent on the date of such
Revolving Loan Borrowing in accordance with subsection (a) of this Section 3.01
and the Administrative Agent may, in reliance upon such assumption, make
available to the relevant Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the relevant Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Revolving Loans comprising such
Revolving Loan Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate, provided that such Borrower retains its rights against such Lender with
respect to any damages it may incur as a result of such Lender’s failure to
fund, and notwithstanding anything herein to the contrary, in no event shall
such Borrower be liable to such Lender or any other Person for the interest
payable by such Lender to the Administrative Agent pursuant to this sentence. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Loan as part of
such Revolving Loan Borrowing for purposes of this Agreement.

 

(e) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Revolving Loan Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
Revolving Loan Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Loan to be made by such other Lender on
the date of any Revolving Loan Borrowing.

 

SECTION 3.02. Making the Competitive Bid Loans.

 

(a) The Company (on its own behalf and on behalf of any Designated Borrower) may
request a Competitive Bid Loan Borrowing under this Section 3.02 by delivering
to the Administrative Agent a notice (made in writing, or orally and confirmed
immediately in writing, by telecopier, telex or cable) of a Competitive Bid Loan
Borrowing (a “Notice of Competitive Bid Loan Borrowing”), in substantially the
form of Exhibit B-2 hereto, specifying the date (which shall be a Business Day)
and aggregate amount of the proposed Competitive Bid Loan Borrowing, the
Currency thereof, the maturity date for repayment of each Competitive Bid Loan
to be made as part of such Competitive Bid Loan Borrowing (which maturity date
may not be later than 180 days or six months, as applicable, after the date of
such Competitive Bid Loan Borrowing (or, if earlier, the Final Termination
Date)), the interest payment date or dates relating thereto, the name of the
Borrower (which shall be the Company or a Designated Borrower), and any other
terms to be applicable to such Competitive Bid Loan Borrowing, not later than
(i) 10:00 A.M. New York (or, in the case of a Borrowing in an Alternate
Currency, London) time at least one Business Day prior to the date of the
proposed Competitive Bid Loan Borrowing, if the Company shall specify in the
Notice of Competitive Bid Loan Borrowing that the rates of interest to be
offered by the Lenders shall be fixed rates per annum and (ii) 12:00 noon New
York (or, in the case of a Borrowing in an Alternate

 

CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

Currency, London) time at least four Business Days prior to the date of the
proposed Competitive Bid Loan Borrowing, if the Company shall instead specify in
the Notice of Competitive Bid Loan Borrowing the basis to be used by the Lenders
in determining the rates of interest to be offered by them. The Administrative
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Loan Borrowing received by it from the Company by sending such
Lender a copy of the related Notice of Competitive Bid Loan Borrowing.

 

(b) Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Loans to a Borrower as part of such
proposed Competitive Bid Loan Borrowing at a rate or rates of interest specified
by such Lender in its sole discretion, by notifying the Administrative Agent
(which shall give prompt notice thereof to the Company), before 10:00 A.M. New
York (or, in the case of a Borrowing in an Alternate Currency, London) time (i)
on the date of such proposed Competitive Bid Loan Borrowing, in the case of a
Notice of Competitive Bid Loan Borrowing delivered pursuant to clause (i) of
paragraph (a) above and (ii) three Business Days before the date of such
proposed Competitive Bid Loan Borrowing, in the case of a Notice of Competitive
Bid Loan Borrowing delivered pursuant to clause (ii) of paragraph (a) above, of
the minimum amount and maximum amount of each Competitive Bid Loan which such
Lender would be willing to make as part of such proposed Competitive Bid Loan
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.02(a), exceed such Lender’s Commitment), the rate or rates of interest
therefor and such Lender’s Applicable Lending Office with respect to such
Competitive Bid Loan; provided that if the Administrative Agent in its capacity
as a Lender shall, in its sole discretion, elect to make any such offer, it
shall notify the Company of such offer before 9:00 A.M. New York (or, in the
case of a Borrowing in an Alternate Currency, London) time on the date on which
notice of such election is to be given to the Administrative Agent by the other
Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Administrative Agent, before 10:00 A.M. New York (or, in the case
of a Borrowing in an Alternate Currency, London) time on the date on which
notice of such election is to be given to the Administrative Agent by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Loan as part of such Competitive Bid Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Loan as part of such proposed Competitive
Bid Loan Borrowing.

 

(c) The Company shall, in turn, (i) before 11:30 A.M. New York (or, in the case
of a Borrowing in an Alternate Currency, London) time on the date of such
proposed Competitive Bid Loan Borrowing, in the case of a Notice of Competitive
Bid Loan Borrowing delivered pursuant to clause (i) of paragraph (a) above and
(ii) before 1:00 P.M. New York (or, in the case of a Borrowing in an Alternate
Currency, London) time three Business Days before the date of such proposed
Competitive Bid Loan Borrowing, in the case of a Notice of Competitive Bid Loan
Borrowing delivered pursuant to clause (ii) of paragraph (b) above, either:

 

CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

(A) cancel such Competitive Bid Loan Borrowing by giving the Administrative
Agent notice to that effect, or

 

(B) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (b) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Company by the Administrative Agent on
behalf of such Lender for such Competitive Bid Loan pursuant to paragraph (b)
above) to be made by each Lender as part of such Competitive Bid Loan Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (b) above
by giving the Administrative Agent notice to that effect.

 

(d) If the Company notifies the Administrative Agent that such Competitive Bid
Loan Borrowing is canceled pursuant to paragraph (c)(A) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Loan Borrowing shall not be made.

 

(e) If the Company accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (c)(B) above, the Administrative Agent shall in
turn promptly notify (i) each Lender that has made an offer as described in
paragraph (b) above, of the date and aggregate amount of such Competitive Bid
Loan Borrowing and whether or not any offer or offers made by such Lender
pursuant to paragraph (b) above have been accepted by the Company, (ii) each
Lender that is to make a Competitive Bid Loan as part of such Competitive Bid
Loan Borrowing, of the amount of each Competitive Bid Loan to be made by such
Lender as part of such Competitive Bid Loan Borrowing, and (iii) each Lender
that is to make a Competitive Bid Loan as part of such Competitive Bid Loan
Borrowing, upon receipt, that the Administrative Agent has received forms of
documents appearing to fulfill the applicable conditions set forth in Article
IV. Each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing shall, before 1:00 P.M. New York (or, in the case
of a Borrowing in an Alternate Currency, London) time on the date of such
Competitive Bid Loan Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (i) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (iii) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for the relevant Currency such Lender’s portion
of such Competitive Bid Loan Borrowing, in same day funds. Upon fulfillment of
the applicable conditions set forth in Article IV and after receipt by the
Administrative Agent of such funds, the Administrative Agent will make such
funds available to the relevant Borrower at the Administrative Agent’s aforesaid
address. Promptly after each Competitive Bid Loan Borrowing the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Loan
Borrowing, the consequent Competitive Bid Loan Reduction and the dates upon
which such Competitive Bid Loan Reduction commenced and will terminate.

 

CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

(f) Following the making of each Competitive Bid Loan Borrowing, the Company
shall be in compliance with the limitation set forth in the proviso to the first
sentence of Section 2.02(a).

 

(g) Notwithstanding anything to the contrary in Section 2.02 or in the foregoing
provisions of this Section 3.02, no Lender whose Termination Date occurs prior
to the maturity date for any Competitive Bid Loan requested in a Notice of
Competitive Bid Loan Borrowing shall be entitled to receive or to make a quote
pursuant to such Notice of Competitive Bid Loan Borrowing or otherwise to
participate in such Competitive Bid Loan Borrowing.

 

SECTION 3.03. Making the Swing Loans, Etc.

 

(a) Each Swing Loan Borrowing shall be made on oral notice, given not later than
3:00 P.M. (New York City time) on the date of the proposed Swing Loan Borrowing,
by the Company (on its own behalf and on behalf of any Designated Borrower) to
the Swing Loan Bank. Promptly thereafter, the Company shall give written notice
of the Swing Loan Borrowing (each such notice a “Notice of Swing Loan
Borrowing”) to the Administrative Agent by electronic mail, and shall specify
therein (i) the Borrower (which shall be the Company or a Designated Borrower),
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the
amount of such Borrowing, (iv) the maturity of such Borrowing (which maturity
shall be no later than the seventh day after the requested date of such
Borrowing) and (v) the account of the relevant Borrower to which the proceeds of
such Borrowing are to be made available.

 

(b) The Swing Loan Bank shall (subject to the applicable conditions set forth in
Article IV) make the amount of such Swing Loan available to the relevant
Borrower at the account specified in the relevant Notice of Swing Loan
Borrowing.

 

(c) Upon demand by the Swing Loan Bank through the Administrative Agent, each
other Lender having a Termination Date on or after the scheduled maturity date
of such Swing Loan shall purchase from the Swing Loan Bank, and the Swing Loan
Bank shall sell and assign to each other Lender, such other Lender’s pro rata
share (determined based on the aggregate Commitments of all Lenders having
Termination Dates on or after the scheduled maturity date of such Swing Loan) of
each outstanding Swing Loan made by the Swing Loan Bank (and related claims for
accrued and unpaid interest), by making available for the account of its
Applicable Lending Office to the Administrative Agent for the account of the
Swing Loan Bank by deposit to the Administrative Agent at its aforesaid address,
in same day funds, an amount equal to the sum of (x) the portion of the
outstanding principal amount of such Swing Loans to be purchased by such Lender
plus (y) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Swing Loans. Each Lender’s obligation
to make such payments to the Administrative Agent for the account of the Swing
Loan Bank under this paragraph (c), and the Swing Loan Bank’s right to receive
the same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of any other
Lender to make its payment under this

 

CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

paragraph (c), the financial condition of the Company (or any other Person), the
existence of any Default, the failure of any of the conditions set forth in
Article IV to be satisfied, or the termination of the Commitments. Each such
payment to the Swing Loan Bank shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender agrees to purchase its pro rata
share of such outstanding Swing Loans on (i) the Business Day on which demand
therefor is made by the Swing Loan Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by the Swing Loan Bank to any
other Lender of a portion of the Swing Loan Bank’s Swing Loans, the Swing Loan
Bank represents and warrants to such other Lender that the Swing Loan Bank is
the legal and beneficial owner of such interest being assigned by it, but makes
no other representation or warranty and assumes no responsibility with respect
to such Swing Loan, the Loan Documents or any party thereto. If and to the
extent that any Lender shall not have so made the amount of such Swing Loan
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent for the account of the Swing Loan Bank forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by the Swing Loan Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such amount for the account of the Swing Loan Bank, such amount so paid in
respect of principal shall constitute a Swing Loan by such Lender for purposes
of this Agreement, and the outstanding principal amount of the Swing Loans made
by the Swing Loan Bank shall be reduced by such amount.

 

SECTION 3.04. Increased Costs.

 

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage, in each case as of the date of
determination thereof) in or in the interpretation of any law or regulation, in
each case as of the date hereof or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) which implements any introduction or change specified
in clause (i) above, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans, then
the Company shall from time to time, within ten Business Days after written
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost incurred
during the 90-day period prior to the date of such demand. A certificate as to
the amount of such increased cost, submitted to the Company and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof, shall be prima facie evidence of such costs.

 

(b) If any Lender determines that compliance with (i) the introduction of or any
change in or in the interpretation of, any law or regulation, in each case after
the date

 

CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

hereof, or (ii) any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which implements
any introduction or change specified in clause (i) above, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, within ten Business
Days after written demand by such Lender (with a copy of such demand to the
Administrative Agent), the Company shall from time to time pay to the
Administrative Agent for the account of such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances incurred during the 90-day period prior to the date of such
demand, to the extent that such Lender reasonably determines such increase in
capital to be allocable to the existence of such Lender’s commitment to lend
hereunder. A certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof shall be prima facie evidence of such costs.

 

(c) Without limiting the effect of the foregoing, the Company shall pay to each
Lender on the last day of each Interest Period so long as such Lender is
maintaining reserves against Eurocurrency Liabilities (or so long as such Lender
is maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to the
Company through the Administrative Agent) equal to the product of the following
for each Eurocurrency Rate Loan for each day during such Interest Period:

 

(i) the principal amount of such Eurocurrency Rate Loan outstanding on such day;
and

 

(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (y) such numerator; and

 

(iii) 1/360.

 

(d) If the Company is required to pay any Lender any amounts under this Section
3.04, the applicable Lender shall be an “Affected Person”, and the Company shall
have the rights set forth in Section 3.07 to replace such Affected Person.

 

SECTION 3.05. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurocurrency

 

CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Loans or to fund or maintain Eurocurrency Rate Loans hereunder, then, subject to
the provisions of Section 3.07, (i) the obligation of such Lender to make
Eurocurrency Rate Loans hereunder shall be suspended until the first date on
which the circumstances causing such suspension cease to exist, (ii) any
Eurocurrency Rate Loans made or to be made by such Lender shall be converted
automatically to Base Rate Loans and (iii) such Lender shall be an “Affected
Person”, and the Company shall have the right set forth in Section 3.07 to
replace such Affected Person. In the event of such a suspension, such Lender
shall review the circumstances giving rise to such suspension at least weekly
and shall notify the Company, the Administrative Agent and the Lenders promptly
of the end of such suspension, and thereafter the Company shall be entitled to
borrow Eurocurrency Rate Loans from such Lender.

 

CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

SECTION 3.06. Reasonable Efforts to Mitigate. Each Lender shall use its
reasonable best efforts (consistent with its internal policy and legal and
regulatory restrictions) to minimize any amounts payable by the Company under
Section 3.04 and to minimize any period of illegality described in Section 3.05.
Without limiting the generality of the foregoing, each Lender agrees that, to
the extent reasonably possible to such Lender, it will change its Eurocurrency
Lending Office if such change would eliminate or reduce amounts payable to it
under Section 3.04 or eliminate any illegality of the type described in Section
3.05, as the case may be. Each Lender further agrees to notify the Company
promptly, but in any event within five Business Days, after such Lender learns
of the circumstances giving rise to such a right to payment or such illegality
have changed such that such right to payment or such illegality, as the case may
be, no longer exists.

 

SECTION 3.07. Right to Replace Affected Person or Lender. In the event the
Company is required to pay any Taxes with respect to an Affected Person pursuant
to Section 2.11(c) or any amounts with respect to an Affected Person pursuant to
Section 3.04, or receives a notice from an Affected Person pursuant to Section
3.05, or is required to make a payment to any Lender (which Lender shall be
deemed to be an “Affected Person” for purposes of this Section 3.07(a)) under
Section 9.15, the Company may elect, if such amounts continue to be charged or
such notice is still effective, to replace such Affected Person as a party to
this Agreement, provided that, concurrently therewith, (i) another financial
institution which is an Eligible Assignee and is reasonably satisfactory to the
Company and the Administrative Agent (or if the Lender then serving as
Administrative Agent is the Person to be replaced and the Administrative Agent
has resigned its position, the Lender becoming the successor Administrative
Agent) shall agree, as of such date, to purchase for cash and at par the Loans
of the Affected Person, pursuant to an Assignment and Acceptance and to become a
Lender for all purposes under this Agreement and to assume all obligations
(including all outstanding Loans) of the Affected Person to be terminated as of
such date and to comply with the requirements of Section 9.07 applicable to
assignments (other than clause (a)(iv) thereof), and (ii) the Company shall pay
to such Affected Person in same day funds on the day of such replacement all
interest, fees and other amounts then due and owing to such Affected Person by
the Company hereunder to and including the date of termination, including
without limitation payments due such Affected Person under Section 2.11, costs
incurred under Section 3.04 or Section 9.15 and payments owing under Section
9.04(c).

 

CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

SECTION 3.08. Use of Proceeds. The proceeds of the Loans shall be available (and
each Borrower agrees that it shall use such proceeds) for general corporate
purposes (including, without limitation, commercial paper backup and to finance
acquisitions) of the Company and its Subsidiaries; provided that neither any
Lender nor the Administrative Agent shall have any responsibility for the use of
any of the proceeds of Loans.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

SECTION 4.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make a Loan on the occasion of the initial Borrowing shall be subject
to the conditions precedent that, on a date (the “Effective Date”) not later
than August 5, 2003, the Administrative Agent shall have received each of the
following:

 

(a) Each of the following documents, which shall be in form and substance
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:

 

(i) The Revolving Loan Notes payable by the Company and any Designated Borrower
to the order of the Lenders, respectively.

 

(ii) Certified copies of (x) the charter and by-laws of the Company, (y) the
resolutions of the Board of Directors of the Company authorizing and approving
this Agreement and the Notes, and (z) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Notes.

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

 

(iv) A favorable opinion of the Company’s Law Department, substantially in the
form of Exhibit D and covering such other matters relating hereto as any Lender,
through the Administrative Agent, may reasonably request.

 

(v) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, substantially in the form of Exhibit E.

 

(vi) A certificate of a senior officer of the Company to the effect that (x) the
representations and warranties contained in Section 5.01 are correct (other than
any such representations or warranties which, by their terms, refer to a prior
date) and (y) no event has occurred and is continuing which constitutes a
Default.

 

CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

(vii) The Communications Agreement, duly executed and delivered by the Company.

 

(b) Confirmation that (1) the Company has paid all accrued fees and expenses of
the Administrative Agent and the Lenders hereunder (including the fees and
expenses of counsel to the Administrative Agent to the extent then payable),
including without limitation all accrued but unpaid fees and expenses under the
Existing Credit Agreement, to the extent the same have been invoiced to the
Company at least two (2) Business Days prior to the Effective Date, and (2) the
Company has paid in full the principal of and interest on the Loans and the
Notes as defined in, and all other amounts whatsoever payable under, the
Existing Credit Agreement and has terminated the Commitments as defined therein.

 

SECTION 4.02. Conditions Precedent to Each Revolving Loan Borrowing and Swing
Loan Borrowing. The obligation of each Lender to make a Loan (other than a Swing
Loan made by a Lender pursuant to Section 3.03) or a Competitive Bid Loan) on
the occasion of each Borrowing (including the initial Borrowing), and the right
of the Company to request a Swing Loan Borrowing, shall be subject to the
further conditions precedent that:

 

(i) in the case of the first Borrowing by a Designated Borrower the Company
shall have furnished to the Administrative Agent such Revolving Loan Notes,
corporate documents, resolutions and legal opinions relating to such Designated
Borrower as the Administrative Agent may reasonably require, and

 

(ii) on the date of such Borrowing the following statements shall be true (and
the acceptance by a Borrower of the proceeds of such Borrowing shall constitute
a representation and warranty by the Company and such Borrower that on the date
of such Borrowing or issuance such statements are true):

 

(a) The representations and warranties contained in Section 5.01 (except the
Excluded Representations) are correct on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such Borrowing; and

 

(b) No event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes a Default;

 

provided that the conditions set forth in clause (ii) of this Section 4.02 shall
not be applicable to a Borrowing if, as a result of and immediately after giving
effect to such Borrowing and to the application of proceeds thereof, the
aggregate outstanding principal amount of the Revolving Loans and Swing Loans is
not increased thereby.

 

CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

SECTION 4.03. Conditions Precedent to Each Competitive Bid Loan Borrowing. The
obligation of each Lender which is to make a Competitive Bid Loan on the
occasion of a Competitive Bid Loan Borrowing (including the initial Competitive
Bid Loan Borrowing) to make such Competitive Bid Loan as part of such
Competitive Bid Loan Borrowing is subject to the conditions precedent that:

 

(a) the Administrative Agent shall have received the written confirmatory Notice
of Competitive Bid Loan Borrowing with respect thereto;

 

(b) on or before the date of such Competitive Bid Loan Borrowing, but prior to
such Competitive Bid Loan Borrowing, the Administrative Agent shall have
received a Competitive Bid Loan Note payable to the order of such Lender for
each of the one or more Competitive Bid Loans to be made by such Lender as part
of such Competitive Bid Loan Borrowing, in a principal amount equal to the
principal amount of the Competitive Bid Loan to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Loan in
accordance with Sections 2.02 and 3.02; and

 

(c) on the date of such Competitive Bid Loan Borrowing the following statements
shall be true (and the acceptance by the Company of the proceeds of such
Competitive Bid Loan Borrowing shall constitute a representation and warranty by
the Company that on the date of such Competitive Bid Loan Borrowing such
statements are true):

 

(i) The representations and warranties contained in Section 5.01 (except the
Excluded Representations) are correct on and as of the date of such Competitive
Bid Loan Borrowing, before and after giving effect to such Competitive Bid Loan
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date other than any such representations or warranties which, by
their terms, refer to a date other than the date of such Competitive Bid Loan
Borrowing;

 

(ii) No event has occurred and is continuing, or would result from such
Competitive Bid Loan Borrowing or from the application of the proceeds
therefrom, which constitutes a Default; and

 

(iii) No event has occurred and no circumstance exists as a result of which the
information concerning the Company that has been provided to the Administrative
Agent and each Lender by the Company in connection herewith would include an
untrue statement of a material fact or omit to state any material fact or any
fact necessary to make the statements contained therein taken as a whole, in the
light of the time and circumstances under which they were made, not misleading.

 

 

CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a) The Company and each of its Material Subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not have a
Material Adverse Effect and (iii) has all the requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted except where the failure to do so would not have a
Material Adverse Effect.

 

(b) The execution, delivery and performance by the Company of the Loan
Documents, and the consummation of the transactions contemplated hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene the Company’s certificate
of incorporation or by-laws, (ii) violate any law, rule or regulation
(including, without limitation, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and the regulations thereunder, and Regulations U and X
issued by the Board of Governors of the Federal Reserve System, each as amended
from time to time), or order, writ, judgment, injunction, decree, determination
or award, (iii) conflict with or result in the breach of, or constitute a
default under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting the Company or any of its
Subsidiaries or any of their properties, except if such conflict, breach or
default would not have a Material Adverse Effect, or (iv) result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of the Company or its Subsidiaries. The Company is not in violation
of any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument, except for such violation or
breach which would not have a Material Adverse Effect.

 

(c) Except as have been obtained, no authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for the due execution, delivery and
performance by the Company of the Loan Documents, or for consummation of the
transactions contemplated hereby, except and to the extent that any failure to
obtain such authorization, approval or other action would not have a Material
Adverse Effect.

 

(d) Each of the Loan Documents is, and the Notes when delivered hereunder will
be, legal, valid and binding obligations of the Company enforceable against the
Company in accordance with its terms.

 

CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

(e) (i) The Company has heretofore furnished to each of the Lenders unaudited
consolidated balance sheets of the Company and its Subsidiaries as at June 20,
2003, the related unaudited consolidated statements of income of the Company and
its Subsidiaries for the periods of 12 and 24 weeks ended on said date and the
related unaudited consolidated statement of cash flows of the Company and its
Subsidiaries for the period of 24 weeks ended on said date, and consolidated
balance sheets of the Company and its Subsidiaries as at January 3, 2003 and the
related consolidated statements of income and cash flows of the Company and its
Subsidiaries for the fiscal year ended January 3, 2003, together with the
opinion of Ernst & Young LLP covering said consolidated balance sheet and
statements for the fiscal year ended January 3, 2003. All such financial
statements are complete and correct and fairly present the consolidated
financial condition of the Company and its Subsidiaries as at said respective
dates and the consolidated results of their operations for the respective
periods so presented all in accordance with GAAP. Since January 3, 2003, there
has been no Material Adverse Change.

 

(f) No information, exhibit or report furnished by or on behalf of the Company
to the Administrative Agent or any Lender in connection with the execution of
the Loan Documents contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein taken as
a whole, in the light of the time and circumstances under and the time at which
they were made, not misleading.

 

(g) There is no pending or threatened action or proceeding affecting the Company
or any of its Subsidiaries before any court, governmental agency or arbitrator
which (i) is reasonably likely to have a Material Adverse Effect or (ii)
purports to affect this Agreement or the transactions contemplated hereby.

 

(h) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted or could reasonably be expected to result in a
liability to the Company or its ERISA Affiliates in excess of $5,000,000.

 

(i) Neither the Company nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that it has incurred any Withdrawal Liability,
and neither the Company nor any of its ERISA Affiliates, to the best of the
Company’s knowledge and belief, is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan, in each case other than any Withdrawal
Liability that would not have a Material Adverse Effect.

 

(j) Neither the Company nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
except where such reorganization or termination would not have a Material
Adverse Effect.

 

CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

(k) The Company and each of its Subsidiaries have filed, have caused to be filed
or have been included in all tax returns (federal, state, local and foreign)
required to be filed and have paid (or have accrued any taxes shown that are not
due with the filing of such returns) all taxes shown thereon to be due, together
with applicable interest and penalties, except in any case where the failure to
file any such return or pay any such tax is not in any respect material to the
Company or the Company and its Subsidiaries taken as a whole.

 

(l) The Company does not intend to treat the Loans and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Company determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof. The Company acknowledges that one or more of the Lenders may
treat its Loans as part of a transaction that is subject to Treasury Regulation
Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

SECTION 6.01 Affirmative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will, unless the Required Lenders shall
otherwise consent in writing:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Securities Act of 1933 and all Environmental Laws, except, in each
case, any non-compliance which would not have a Material Adverse Effect.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all taxes,
assessments, claims and governmental charges or levies imposed upon it or upon
its property, except to the extent that any failure to do so would not have a
Material Adverse Effect; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
claim or charge that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, appropriate and adequate insurance with responsible and reputable
insurance companies or associations or with self-insurance programs to the
extent consistent with prudent practices of the Company and its Subsidiaries or
otherwise customary in their

 

CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

respective industries in such amounts and covering such risks as is customary in
the industries in which the Company or such Subsidiary operates.

 

(d) Payment of Welfare Plans. Pay, and cause each of its Material Subsidiaries
to pay, the aggregate annualized cost (including, without limitation, the cost
of insurance premiums) with respect to post-retirement benefits under Welfare
Plans for which the Company and its Material Subsidiaries are liable.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that (i) the Company and its Material Subsidiaries may consummate any
transaction permitted under Section 6.02(b) and (ii) neither the Company nor
such Subsidiary shall be required to preserve any right or franchise (other than
the corporate existence of each Borrower) when, in the good faith business
judgment of the Company, such preservation or maintenance is neither necessary
nor appropriate for the prudent management of the business of the Company.

 

(f) Visitation Rights. At any reasonable time during normal business hours and
upon reasonable prior notice and from time to time, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Company and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Company and any of its Subsidiaries
with any of their officers or directors and with their independent certified
public accountants.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account as are necessary to prepare Consolidated financial
statements in accordance with GAAP, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with GAAP.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where failure to do so would not have a
Material Adverse Effect.

 

(i) Reporting Requirements. Furnish to the Lenders:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, quarterly
condensed and consolidated balance sheets and consolidated statement of cash
flows of the Company as of the end of such quarter and statements of income of
the Company for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by the chief accounting officer
of the Company (or another appropriate officer of the Company designated by said
chief accounting officer) and certificates as to compliance with the terms of
this

 

CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 6.01(j), provided that in the event of any
change in GAAP used in preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 6.01(j), a statement of reconciliation conforming any information in
such certificates with GAAP;

 

(ii) as soon as available and in any event within 105 days after the end of each
fiscal year of the Company commencing with fiscal year 2003 of the Company,
certificates as to compliance with the terms of this Agreement which are
otherwise provided under clause (i) above at the end of each fiscal quarter
other than the last fiscal quarter of the fiscal year and a copy of the annual
report for such year for the Company, containing audited financial statements
for such year certified by (a) Ernst & Young LLP, (b) any other “Big Four”
accounting firm or (c) other independent public accountants acceptable to the
Required Lenders;

 

(iii) as soon as possible and in any event within five days after the Company
obtains notice of the occurrence of each Event of Default and each Default
continuing on the date of such statement, a statement of the chief accounting
officer of the Company setting forth details of such Event of Default or Default
and the action which the Company has taken and proposes to take with respect
thereto;

 

(iv) promptly after request therefor, copies of all regular and periodic
financial and/or other reports which the Company may from time to time make
available to any of its public security holders or bond holders;

 

(v) promptly after the commencement thereof, notice of any action or proceeding
of the kind referred to in Section 5.01(g);

 

(vi) promptly and in any event within 15 days after the Company or any ERISA
Affiliate knows or should reasonably know that any ERISA Event has occurred with
respect to which the liability or potential liability of the Company or any of
its ERISA Affiliates exceeds or could reasonably be expected to exceed
$10,000,000, a statement of a principal financial officer of the Company
describing such ERISA Event and the action, if any, which the Company or such
ERISA Affiliate proposes to take with respect thereto;

 

(vii) promptly and in any event within 10 Business Days after receipt thereof by
the Company or any ERISA Affiliate, copies of each notice from the PBGC stating
its intention to terminate any Plan or to have a trustee appointed to administer
any Plan where such action would have a Material Adverse Effect;

 

(viii) with respect to liabilities or potential liabilities of the Company or
any of its ERISA Affiliates of $10,000,000 or more, promptly and in any event

 

CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

within 20 Business Days after receipt thereof by the Company or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by the Company or any ERISA Affiliate concerning (1) the imposition of
Withdrawal Liability by a Multiemployer Plan, (2) the reorganization or
termination, within the meaning of Title IV of ERISA, of any Multiemployer Plan
or (3) the amount of liability incurred, or which may be incurred, by the
Company or any ERISA Affiliate in connection with any event described in clause
(1) or (2) above;

 

(ix) forthwith upon the occurrence of a Change of Control, notice thereof with a
reasonable description thereof;

 

(x) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
the Company or any of its Subsidiaries that any Lender through the
Administrative Agent may from time to time reasonably request; and

 

(xi) contemporaneously with and as part of the certificates of compliance
provided for under clauses (i) and (ii) above, a written statement signed by the
Company substantially in the form of Exhibit H.

 

(j) Leverage Ratio. Maintain, as at the last day of each fiscal quarter of the
Company beginning with the third fiscal quarter in 2003, a Leverage Ratio of not
greater than 4.0 to 1.0.

 

(k) Reportable Transaction. Promptly after the Company has notified the
Administrative Agent of any intention by the Company to treat the Loans and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), deliver a duly completed copy of IRS Form
8886 or any successor form to the Administrative Agent and each Lender.

 

SECTION 6.02 Negative Covenants. So long as any obligations under this Agreement
or any Note shall remain unpaid or any Lender shall have any Commitment
hereunder, the Company, unless the Required Lenders shall otherwise consent in
writing:

 

(a) Liens, Etc. Will not create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

 

(i) Permitted Liens;

 

(ii) Liens outstanding on the Effective Date and described on Schedule II as of
the Effective Date (“Existing Liens”), and any renewal, extension or replacement
(or successive renewals, extensions or replacements) thereof which does not
encumber any property of the Company or its Subsidiaries other than (1)

 

CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

the property encumbered by the Lien being renewed, extended or replaced, (2)
property acquired by the Company or its Subsidiaries in the ordinary course of
business to replace property covered by Existing Liens, and (3) de minimis other
property incidental to the property referred to in clause (1) or (2) above;

 

(iii) Purchase Money Liens;

 

(iv) Liens on properties of (X) MVCI, any SLS Entity or any of their respective
Subsidiaries, and (Y) MICC, Luxury Finance LLC and any other Subsidiary of the
Company principally engaged in the business of finance, banking, credit,
leasing, insurance or other similar operations;

 

(v) Liens on properties of Subsidiaries of the Company, which properties are
located outside the United States of America;

 

(vi) Liens securing COLI Debt; and

 

(vii) other Liens securing an aggregate principal amount of Indebtedness or
other obligations not to exceed $300,000,000 at any time outstanding.

 

(b) Restrictions on Fundamental Changes. Will not, and will not permit any of
its Material Subsidiaries to:

 

(i) merge or consolidate with or into, or

 

(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or a series of transactions) all or substantially all of the property (whether
now owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to, or

 

(iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the lodging group of the Company
and its Subsidiaries, taken as a whole, to, or

 

(iv) enter into any partnership, joint venture, syndicate, pool or other
combination with,

 

any Person, in each case unless:

 

(w) no Default shall have occurred and then be continuing or would result
therefrom, and

 

(x) in the case of a merger or consolidation of the Company, (1) the Company is
the surviving entity or (2) the surviving entity expressly assumes by

 

CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

an amendment to this Agreement duly executed by such surviving entity all of the
Company’s obligations hereunder and under the other the Loan Documents in a
manner satisfactory to the Administrative Agent and the Required Lenders.

 

(c) Transactions with Affiliates. Will not enter into, or permit any of its
Subsidiaries to enter into, any transaction with an Affiliate of the Company
(other than the Company’s Subsidiaries) that would be material in relation to
the Company and its Subsidiaries, taken as a whole, even if otherwise permitted
under this Agreement, except on terms that are fair and reasonable to the
Company and its Subsidiaries and on terms no less favorable to the Company or
such Subsidiary (considered as a whole in conjunction with all other existing
arrangements and relationships with such Affiliate) than the Company or such
Subsidiary would obtain in a comparable arm’s-length transaction with a Person
not an Affiliate.

 

(d) Dividends, Etc. Will not declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Company, or purchase,
redeem or otherwise acquire for value (or permit any of its Subsidiaries to do
so) any shares of any class of capital stock of the Company or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding, in
each case if, at the time thereof or after giving effect thereto, an Event of
Default has occurred and is continuing.

 

(e) Change in Nature of Business. Will not engage in, or permit any of its
Subsidiaries to engage in, any business that is material to the Company and its
Subsidiaries, taken as a whole, that is not carried on by the Company or its
Subsidiaries as of the Effective Date (or related to a business carried on as of
such date) and which would have a Material Adverse Effect.

 

(f) Accounting Changes. Will not make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.

 

(g) Margin Stock. Will not directly or indirectly use, or permit any other
Borrower or any Subsidiary to use, any of the proceeds of any Loan in a manner
that violates or contravenes the Margin Regulations. Without limiting the
foregoing, the Company (i) will promptly notify the Administrative Agent if at
any time more than 20% of the value of the assets of the Company and its
Subsidiaries (as determined in good faith by the Company) that are subject to
Section 6.02(a) or Section 6.02(b) consist of or are represented by margin stock
within the meaning of the Margin Regulations, and (ii) will give the
Administrative Agent at least 15 Business Days’ prior written notice of any
direct or indirect use of any of the proceeds of any Loan to buy or carry margin
stock within the meaning of the Margin Regulations if, after giving effect
thereto, more than 20% of the value of the assets of the Company and its
Subsidiaries (as determined in good faith by the Company) that are subject to
Section 6.02(a) or Section 6.02(b) consist of or are represented by margin stock
within the meaning of the Margin Regulations, and will, if requested by the
Administrative Agent, provide to the Administrative Agent prior

 

CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

to the making of such Loan a legal opinion of counsel reasonably acceptable to
the Administrative Agent confirming that such use of proceeds will not
contravene this Section 6.02(g) together with appropriately executed and
completed purpose statements on Form FR U-1; provided that in lieu of such legal
opinion and purpose statements, the Company may provide to the Administrative
Agent, together with such written notice, a certificate of the Company stating
that at the date of such certificate and after applying the proceeds of such
Loan not more than 25% of the value of the assets of the Company and its
Subsidiaries (as determined in good faith by the Company) that are subject to
Section 6.02(a) or Section 6.02(b) consist of or are represented by margin stock
within the meaning of the Margin Regulations. Each Lender hereby confirms to the
Company and to the Administrative Agent that in extending or maintaining credit
hereunder it has not relied upon any such margin stock as collateral.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) Any Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or (ii) any Borrower shall fail to pay any interest on
any Loan, or any other payment under any Loan Document, for a period of three
Business Days after the same becomes due and payable; or

 

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

 

(c) The Company shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 6.01(j) or in Section 6.02(b), (c), (d), (e) or
(g), or (ii) any other term, covenant or agreement contained in this Agreement
on its part to be performed or observed if the failure to perform or observe
such other term, covenant or agreement shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the
Administrative Agent or the Required Lenders; or

 

(d) The Company or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Indebtedness which is outstanding in
a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes and Non-Recourse Indebtedness) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment, including, without limitation, a prepayment required in connection

 

CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

with the sale of the sole asset or all assets securing such Indebtedness),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; provided, however, that if there is acceleration of
any Indebtedness which is included under this clause (d) solely because of a
Guarantee by the Company or one of its Material Subsidiaries, an Event of
Default will not exist under this clause (d) so long as the Company or such
Material Subsidiary, as the case may be, fully performs its obligations in a
timely manner under such Guarantee upon demand therefor by the beneficiary
thereof; or

 

(e) The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

 

(f) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Company or any of its Material Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(g) Any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Company or any ERISA Affiliate related to such ERISA Event)
exceeds $20,000,000; or

 

(h) The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Company and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $10,000,000
per annum; or

 

CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

(i) The Company or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Company and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $20,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the express consent, of the Required Lenders, by notice to the
Company, declare the obligation of each Lender to make Loans to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the express consent, of the Required Lenders, by notice to the Company,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company or any of its Material Subsidiaries under
the Federal Bankruptcy Code, (A) the obligation of each Lender to make Loans
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by any Borrower pursuant to the
terms of this Agreement.

 

CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

SECTION 8.02. Reliance, Etc.

 

(a) None of the Agents or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender which is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in Section
9.07; (ii) may consult with legal counsel (including counsel for any Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of any Borrower or
to inspect the property (including the books and records) of any Borrower; (v)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (vi) shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

(b) The Joint Lead Arrangers and Joint Book Managers, as such, the Syndication
Agent, as such, and the Documentation Agents, as such, each referred to on the
cover page hereto, shall have no duties or obligations whatsoever under or with
respect to this Agreement, the Notes or any other document or any matter related
thereto.

 

SECTION 8.03. The Agents and their Affiliates as Lenders. With respect to its
respective Commitment as a Lender, the Loans made by it as a Lender and the
Notes issued to it as a Lender, each of the Agents party to this Agreement as
Lenders shall have the same rights and powers under this Agreement as any other
Lender in its capacity as a Lender and may exercise the same as though it were
not an Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include each Agent in its individual capacity as a Lender.
Each Agent, in its individual capacity as a Lender, and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if each Agent were not an Agent under
this Agreement and without any duty to account therefor to the Lenders.

 

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.01 and such other documents
and information as it

 

CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

SECTION 8.05. Indemnification. The Lenders agree to indemnify each Agent (in
each case to the extent not reimbursed by the Company), ratably according to
their respective pro rata share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by such Agent under
this Agreement in its respective capacity as an agent hereunder, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
each Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees but excluding normal administrative expenses
expressly excluded under Section 9.04(a)) incurred by such Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that such Agent is not reimbursed for such
expenses by the Company as required under Section 9.04(a).

 

SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent with the consent of the
Company, which consent shall not be unreasonably withheld. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be an Eligible Assignee and a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

SECTION 8.07. Documentation Agents. The Documentation Agents listed on the cover
hereof, in their capacities as such, shall have no obligations, duties or
liabilities whatsoever under this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Loan Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 4.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Revolving Loan Notes or any
fees or other amounts payable hereunder, (d) postpone any date fixed for any
payment of principal of, or interest on, the Revolving Loan Notes or any fees or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Revolving Loan Notes, or the
number of Lenders, which shall be required for the Lenders or any of them to
take any action hereunder, (f) release the guarantee set forth in Section 10.01
or (g) amend this Section 9.01; and provided further that (1) no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
or the Swing Loan Bank, as the case may be, under this Agreement or any Note,
unless such amendment, waiver or consent is in writing and signed by the
Administrative Agent or the Swing Loan Bank, as the case may be, in addition to
the Lenders required above to take such action and (2) no amendment, waiver or
consent shall affect the rights or duties of any Lender that has made a
Competitive Bid Loan unless such amendment, waiver or consent is in writing and
signed by such Lender in respect of such Competitive Bid Loan, in addition to
the Lenders required above to take such action.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopy, telegraphic, telex or cable
communication) and mailed, telegraphed, telecopied, telexed, cabled or
delivered, if to any Borrower, to the Company at 10400 Fernwood Road, Bethesda,
Maryland 20817, Attention: Assistant Treasurer, Dept. 52/924.11, with a copy to
the same address, Attention: Assistant General Counsel - Corporate Finance,
Dept. 52/923; if to any Bank, to its Domestic Lending Office and its Foreign
Lending Office, each as specified opposite its name on Schedule I hereto; if to
any other Lender, to its Domestic Lending Office and its Foreign Lending Office,
each as specified in the Acceptance pursuant to which it became a Lender; and if
to the Administrative Agent, at its address at 2 Penns Way, Suite 200, New
Castle, Delaware 19720, Attention: Betsy Wier, telephone no. 302-894-6025,
telecopier no. 302-894-6120, with copies to Christen Laughton, telephone no.
302-894-6005, telecopier no. 302-894-6120; or to the Company or the
Administrative Agent, at such other address as shall be designated by

 

CREDIT AGREEMENT

 

64



--------------------------------------------------------------------------------

such party in a written notice to the other parties and, to each other party, at
such other address as shall be designated by such party in a written notice to
the Company and the Administrative Agent. All such notices and communications
shall, (a) when mailed, be effective three Business Days after the same is
deposited in the mails, (b) when mailed for next day delivery by a reputable
freight company or reputable overnight courier service, be effective one
Business Day thereafter, and (c) when sent by telegraph, telecopy, telex or
cable, be effective when the same is telegraphed, telecopied and receipt thereof
is confirmed by telephone or return telecopy, confirmed by telex answerback or
delivered to the cable company, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent; provided that
the Company agrees to deliver notices and other information that it is obligated
to furnish to the Administrative Agent pursuant to this Agreement in accordance
with the Communications Agreement; provided further that each Lender
acknowledges and accepts the terms of the Communications Agreement and agrees
that Communications (as defined in the Communications Agreement) may be made
available to such Lender as provided in the Communications Agreement, agrees to
provide to the Administrative Agent, promptly after the date of this Agreement,
an e-mail address for receipt of each notice to such Lender that Communications
have been posted on the Platform referred to in the Communications Agreement,
and agrees that such notice to such Lender of such posting shall constitute
effective delivery of such Communications to such Lender hereunder.

 

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses.

 

(a) The Company agrees to pay, whether or not any of the transactions
contemplated hereby are consummated, on demand (x) all reasonable costs and
expenses in connection with the preparation (excluding normal travel and related
expenses incurred by the personnel of the Administrative Agent), execution,
delivery, administration (excluding those which are customarily borne by the
Administrative Agent), modification and amendment of this Agreement, the Notes
and the other documents to be delivered hereunder, and (y) the reasonable fees
and expenses of counsel to the Administrative Agent and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all reasonable expenses
of the Lenders (including, without limitation, reasonable counsel (including,
without duplication, internal counsel) fees and expenses) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 9.04(a).

 

(b) The Company agrees to indemnify and hold harmless the Administrative Agent,
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims,

 

CREDIT AGREEMENT

 

65



--------------------------------------------------------------------------------

damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party in its agent or lending capacity under, or
otherwise in connection with, the Loan Documents, in each case arising out of or
in connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Loan Documents, the proposed or actual use of the
proceeds therefrom or any of the other transactions contemplated hereby, whether
or not such investigation, litigation or proceeding is brought by the Company,
its shareholders or creditors or an Indemnified Party or any other person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Company also
agrees not to assert any claim against the Administrative Agent, any Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, for consequential, indirect,
special or punitive damages arising out of or otherwise relating to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans. Each of the Lenders and the
Administrative Agent agrees not to assert any claim against the Company, its
Affiliates or any of their directors, officers, employees, attorneys and agents,
on any theory of liability, for consequential, indirect, special or punitive
damages arising out of or otherwise relating to any of the Loan Documents or any
of the transactions contemplated hereby or thereby or the actual or proposed use
of the proceeds of the Loans.

 

(c) If (i) any payment of principal of any Eurocurrency Rate Loan is made other
than on the last day of the Interest Period for such Loan, as a result of a
payment pursuant to Section 3.04 or acceleration of the maturity of the Notes
pursuant to Section 7.01 or for any other reason, or (ii) the Company gives
notice of a Loan conversion pursuant to Section 2.08(c), then the Company shall,
upon demand by any Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Loan.

 

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 7.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held (other than deposits at any account with respect to which such
account states that the Company is acting in a fiduciary capacity) and other
indebtedness at any time owing by such Lender to or for the credit

 

CREDIT AGREEMENT

 

66



--------------------------------------------------------------------------------

or the account of the Company against any and all of the obligations of the
Company now or hereafter existing under this Agreement and any Note held by such
Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Company after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender may
have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company, the Administrative Agent and each Bank
and thereafter shall be binding upon and inure to the benefit of the Borrowers,
the Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 9.07. Assignments and Participations.

 

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Loans owing to it and the
Note or Notes held by it); provided, however, that:

 

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any Competitive
Bid Loans or Competitive Bid Loan Notes),

 

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment other than an assignment to another Lender
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be an integral
multiple of $1,000,000 in excess thereof,

 

(iii) each such assignment shall be to an Eligible Assignee, and (unless such
assignment shall be to a Subsidiary of the assigning Lender or to a Subsidiary
of the bank holding company of which the assigning Lender is a Subsidiary) the
Company and the Administrative Agent shall have consented to such assignment
(which consents shall not be unreasonably withheld or delayed),

 

(iv) after giving effect to such assignment, the assigning Lender (together with
all Affiliates of such Lender) shall continue to hold no less than 25% of its
original Commitment hereunder and of the Loans owing to it, unless the Company
shall otherwise agree,

 

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an

 

CREDIT AGREEMENT

 

67



--------------------------------------------------------------------------------

Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500, and

 

(vi) unless the Company and the Administrative Agent otherwise agree, the
Termination Date of the assignee under each such assignment shall be deemed to
be the then Final Termination Date.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall relinquish its rights and be released from its
obligations under this Agreement, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance.

 

Notwithstanding anything to the contrary contained herein except for the
conditions set for in clause (iv) of this Section 9.07(a), any Bank (a “Granting
Bank”) may grant to a special purpose funding vehicle (a “SPC”), identified as
such in writing from time to time by the Granting Bank to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Advance that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Advance, (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Advance, the Granting Bank shall be obligated to make such Advance pursuant
to the terms hereof. The making of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Bank to the same extent, and as if, such Advance
were made by such Granting Bank. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.07 except for the
conditions set forth in clause (iii) of this Section 9.07(a), any SPC may (i)
with notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Advances to the Granting Bank or to any
Eligible Assignee (consented to by the Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Advances and (ii) disclose on a
confidential basis any non-public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This section may not be amended
without the written consent of the SPC.

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and

 

CREDIT AGREEMENT

 

68



--------------------------------------------------------------------------------

the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Revolving Loans owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall provide the Company with a copy of the
Register upon request.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Loan Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, (1) accept such
Assignment and Acceptance, (2) record the information contained therein in the
Register and (3) give prompt notice thereof to the Company. Within five Business
Days after its receipt of such notice, the relevant Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Revolving Loan Note or Notes a new Revolving Loan Note to the
order of such Eligible Assignee in an amount equal to the Commitment

 

CREDIT AGREEMENT

 

69



--------------------------------------------------------------------------------

assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Loan Note to the order of the assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such new Revolving Loan Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Loan Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A-l hereto. Such surrendered Revolving Loan Note or Notes shall be
marked “canceled” and shall be returned promptly to the Company.

 

(e) Each Lender may sell participations to one or more banks or other entities
in or to a portion of its rights and obligations under this Agreement
(including, without limitation, a portion of its Commitment, the Loans owing to
it and the Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (v)
except in the case of a participation involving a Lender and one of its
Affiliates (and this exception shall apply only so long as the participant
remains an Affiliate of such Lender), the parties to each such participation
shall execute a participation agreement in substantially the form of the
Participation Agreement, and (vi) no participant under any such participation
shall have any right to approve any amendment to or waiver of any provision of
any Loan Document, or any consent to any departure by any Borrower therefrom,
except to the extent that such amendment, waiver or consent would alter the
principal of, or interest on, the Loan or Loans in which such participant is
participating or any fees or other amounts payable to the Lenders hereunder, or
postpone any date fixed for any payment of principal of, or interest on, the
Loans or any fees or other amounts payable hereunder. Each Lender shall provide
the Company with a list of entities party to all Participation Agreements with
such Lender upon request.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any
information, including Confidential Information, relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided that, prior
to any such disclosure of Confidential Information, the assignee or participant
or proposed assignee or participant shall be informed of the confidential nature
of such Confidential Information and shall agree to (i) preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender and (ii) be bound by the provisions of Section
9.10.

 

(g) Notwithstanding any other provision in this Section 9.07, no Lender may
assign its interest to an Eligible Assignee if, as of the effective date of such
assignment, such assignment would increase the amount of Taxes, Other Taxes or
increased costs payable under Sections 2.11 or 3.04, respectively.

 

CREDIT AGREEMENT

 

70



--------------------------------------------------------------------------------

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time and without the consent of the Administrative Agent or any
Borrower create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Loans owing to it and the
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

SECTION 9.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.10. Confidentiality. None of the Administrative Agent or any Lender
shall disclose any Confidential Information to any Person without the consent of
the Company, other than (a) to such Person’s Affiliates and their officers,
directors, employees, agents, counsel, auditors and advisors of such Person or
such Person’s Affiliates, (b) to a proposed assignee, a proposed participant or
a proposed counterparty (or its advisors) to any swap, securitization, or
derivative transaction referencing or involving any of its rights or obligations
of a Lender under this Agreement; provided that prior to any such disclosure,
the proposed assignee, participant or counterparty (or its advisors) shall
deliver to the Company a written agreement to preserve the confidentiality of
any Confidential Information to the extent required by this Agreement, and then
only on a confidential basis, (c) as required by any law, rule or regulation or
judicial process, (d) in connection with any litigation to which any Lender or
the Administrative Agent is a party or in connection with the exercise of any
remedy hereunder or under any Note (provided that, in the case of this clause
(d), such Lender or the Administrative Agent, as the case may be, uses
reasonable efforts under the circumstances to obtain reasonable assurances that
confidential treatment will be accorded to such information in connection with
such litigation or exercise) and (e) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking or any
aspects of any Lender’s activities. Notwithstanding any other provision herein,
each party hereto (and each party’s employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and U.S. tax structure of this Agreement and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

SECTION 9.11. Jurisdiction, Etc.

 

(a) Each of the parties hereto (and each Designated Borrower, by its acceptance
of the proceeds of Loans made to it) hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or

 

CREDIT AGREEMENT

 

71



--------------------------------------------------------------------------------

federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action, proceeding or counterclaim
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto and
each Designated Borrower hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto and each Designated Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents in the courts of any jurisdiction.

 

(b) Each of the parties hereto and each Designated Borrower irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any action, proceeding or counterclaim arising out of or relating to this
Agreement or the other Loan Documents in any New York State or federal court.
Each of the parties hereto and each Designated Borrower hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 9.12. WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 9.13. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), any payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Borrower in

 

CREDIT AGREEMENT

 

72



--------------------------------------------------------------------------------

respect of any such sum due from it to the Administrative Agent or any Lender
hereunder (an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder or under the Notes in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and each Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand in the
Specified Currency, any difference between the sum originally due to such
Entitled Person in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.

 

SECTION 9.14. European Monetary Union.

 

(a) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euros, the Administrative Agent shall not be liable
to any of the Borrowers or any of the Lenders in any way whatsoever for any
delay, or the consequences of any delay, in the crediting to any account of any
amount required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in Euros) to the account of any Borrower or
any Lender in the Principal Financial Center in the Participating Member State
which such Borrower or such Lender, as the case may be, shall have specified for
such purpose. For the purposes of this paragraph, “all relevant steps” means all
such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time determine for the purpose of clearing or settling
payments in Euros.

 

(b) Other Consequential Changes. Without prejudice to the respective liabilities
of the Borrowers to the Lenders and the Lenders to the Borrowers under or
pursuant to this Agreement, except as expressly provided in this Section, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in Participating Member States.

 

ARTICLE X

 

GUARANTEE

 

SECTION 10.01. Guarantee. The Company hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lender to, and the Notes held by each

 

CREDIT AGREEMENT

 

73



--------------------------------------------------------------------------------

Lender of, each Designated Borrower and all other amounts from time to time
owing to the Lenders or the Administrative Agent by any Designated Borrower
under this Agreement pursuant to its Designation Letter and under the Notes, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Company hereby
further agrees that if any Designated Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) any of the Guaranteed Obligations, the Company will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

SECTION 10.02. Obligations Unconditional.

 

(a) The obligations of the Company hereunder are unconditional irrespective of
(i) the value, genuineness, validity, regularity or enforceability of any of the
Guaranteed Obligations, (ii) any modification, amendment or variation in or
addition to the terms of any of the Guaranteed Obligations or any covenants in
respect thereof or any security therefor, (iii) any extension of time for
performance or waiver of performance of any covenant of any Designated Borrower
or any failure or omission to enforce any right with regard to any of the
Guaranteed Obligations, (iv) any exchange, surrender, release of any other
guaranty of or security for any of the Guaranteed Obligations, or (v) any other
circumstance with regard to any of the Guaranteed Obligations which may or might
in any manner constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent hereof that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances.

 

(b) The Company hereby expressly waives diligence, presentment, demand, protest,
and all notices whatsoever with regard to any of the Guaranteed Obligations and
any requirement that the Administrative Agent or any Lender exhaust any right,
power or remedy or proceed against any Designated Borrower hereunder or under
the Designation Letter of such Designated Borrower or any Note of such
Designated Borrower or any other guarantor of or any security for any of the
Guaranteed Obligations.

 

SECTION 10.03. Reinstatement. The guarantee in this Article X shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Designated Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder(s) of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

CREDIT AGREEMENT

 

74



--------------------------------------------------------------------------------

SECTION 10.04. Subrogation. Until the termination of the Commitments and the
payment in full of the principal of and interest on the Loans and all other
amounts payable to the Administrative Agent or any Lender hereunder, the Company
hereby irrevocably waives all rights of subrogation or contribution, whether
arising by operation of law (including, without limitation, any such right
arising under the Federal Bankruptcy Code) or otherwise, by reason of any
payment by it pursuant to the provisions of this Article X.

 

SECTION 10.05. Remedies. The Company agrees that, as between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of any Designated Borrower guaranteed under this Agreement may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Article VII, for purposes of Section 10.01
hereof notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Designated Borrower or otherwise)
preventing such declaration as against such Designated Borrower and that, in the
event of such declaration or automatic acceleration such obligations (whether or
not due and payable by such Designated Borrower) shall forthwith become due and
payable by the Company for purposes of said Section 10.01.

 

SECTION 10.06. Continuing Guarantee. The guarantee in this Article X is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

 

CREDIT AGREEMENT

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

The Borrower

MARRIOTT INTERNATIONAL, INC.

By:

 

/s/ Carolyn B. Handlon

--------------------------------------------------------------------------------

   

Title: Executive Vice President and

   

Global Treasurer

The Administrative Agent

CITIBANK, N.A.,

  as Administrative Agent

By:

 

/s/ William G. Martens, III

--------------------------------------------------------------------------------

   

Title: Managing Director

 

 

76



--------------------------------------------------------------------------------

COMMITMENT

--------------------------------------------------------------------------------

  

BANKS

--------------------------------------------------------------------------------

$45,000,000

  

CITIBANK, N.A.

    

By:

  

/s/ William G. Martens, III

--------------------------------------------------------------------------------

         

Title: Managing Director

$45,000,000

  

BANK OF AMERICA, N.A.

    

By:

  

/s/ Ansel McDowell

--------------------------------------------------------------------------------

         

Title: Principal

$40,000,000

  

THE BANK OF NOVA SCOTIA

    

By:

  

/s/ T. J. McNaught

--------------------------------------------------------------------------------

         

Title: Director

$40,000,000

  

MORGAN STANLEY BANK

    

By:

  

/s/ Jaap L. Tonckens

--------------------------------------------------------------------------------

         

Title: Vice President

$40,000,000

  

BARCLAYS BANK PLC

    

By:

  

/s/ Nicholas Bell

--------------------------------------------------------------------------------

         

Title: Director

$35,000,000

  

BNP PARIBAS

    

By:

  

/s/ Simone Vinocour

--------------------------------------------------------------------------------

         

Title: Vice President



--------------------------------------------------------------------------------

$31,000,000

  

BANK ONE, NA

    

By:

  

/s/ James P. Krcmarik

--------------------------------------------------------------------------------

         

Title: Associate Director

$31,000,000

  

MELLON BANK, N.A.

    

By:

  

/s/ Maria N. Sisto

--------------------------------------------------------------------------------

         

Title: Vice President

$31,000,000

  

MERRILL LYNCH BANK USA

    

By:

  

/s/ Louis Adler

--------------------------------------------------------------------------------

         

Title: Vice President

$31,000,000

  

WELLS FARGO BANK, NATIONAL

ASSOCIATION

    

By:

  

/s/ Lori Ross

--------------------------------------------------------------------------------

         

Title: Vice President

$24,000,000

  

JPMORGAN CHASE BANK

    

By:

  

/s/ Donald Shokrian

--------------------------------------------------------------------------------

         

Title: Managing Director



--------------------------------------------------------------------------------

$24,000,000

  

SUNTRUST BANK

     By:   

/s/ Duncan Owen

--------------------------------------------------------------------------------

         

Title: Director

$24,000,000

  

FIFTH THIRD BANK

     By:   

/s/ David D. Melin

--------------------------------------------------------------------------------

         

Title: Vice President

$24,000,000

  

CREDIT SUISSE FIRST BOSTON

     By:   

/s/ William O’Daly

--------------------------------------------------------------------------------

         

Title: Director

     By:   

/s/ Cassandra Droogan

--------------------------------------------------------------------------------

         

Title: Associate

$20,000,000

  

MANUFACTURERS AND TRADERS

TRUST COMPANY

     By:   

/s/ Timothy A. Knabe

--------------------------------------------------------------------------------

         

Title: Vice President

$15,000,000

  

FLEET NATIONAL BANK

     By:   

/s/ Jeffrey C. Lynch

--------------------------------------------------------------------------------

         

Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Applicable Lending Offices

 

CITIBANK, N.A.

 

Domestic Lending Office:

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: Betsy Wier

Fax: 302-894-6120

Tele: 302-894-6025

 

With copies to Christen Laughton

Fax: 302-894-6120

Tele: 302-894-6005

 

Eurodollar Lending Office:

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: Betsy Wier

Fax: 302-894-6120

Tele: 302-894-6025

 

With copies to Christen Laughton

Fax: 302-894-6120

Tele: 302-894-6005

  

BANK OF AMERICA, N.A.

 

Domestic Lending Office:

901 Main Street, 64th Floor

Dallas, TX 75202

Attn: Ansel McDowell

Fax: 214-209-0085

Tele: 214-209-0014

 

Eurodollar Lending Office:

901 Main Street, 64th Floor

Dallas, TX 75202

Attn: Ansel McDowell

Fax: 214-209-0085

Tele: 214-209-0014

THE BANK OF NOVA SCOTIA

 

Domestic Lending Office:

One Liberty Plaza

New York, NY 10006

Attn: Pier Griffith

Fax: (212) 225-5145

Tele: (212) 225-5084

 

Eurodollar Lending Office

One Liberty Plaza

New York, NY 10006

Attn: Pier Griffith

Fax: (212) 225-5145

Tele: (212) 225-5084

  

MORGAN STANLEY BANK

 

Domestic Lending Office:

750 Seventh Avenue, 11th Floor

New York, NY 10020

Attn: Christopher Whelan

Fax: (212) 762-2929

Tele: (212) 762-0346

 

Eurodollar Lending Office

750 Seventh Avenue, 11th Floor

New York, NY 10020

Attn: Christopher Whelan

Fax: (212) 762-2929

Tele: (212) 762-0346



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

 

Domestic Lending Office:

200 Park Avenue

New York, NY 10166

Attn: Christine Batiz

Fax: (212) 412-5387

Tele: (212) 412-3701

 

Eurodollar Lending Office:

200 Park Avenue

New York, NY 10166

Attn: Christine Batiz

Fax: (212) 412-5387

Tele: (212) 412-3701

  

BNP PARIBAS

 

Domestic Lending Office:

787 Seventh Avenue

New York, NY 10019

Attn: Simone Vinocour

Fax: (212) 841-3049

Tele: (212) 841-2205

 

Eurodollar Lending Office:

787 Seventh Avenue

New York, NY 10019

Attn: Simone Vinocour

Fax: (212) 841-3049

Tele: (212) 841-2205

BANK ONE, NA

 

Domestic Lending Office:

One Bank One Plaza

Suite IL1-0315

Chicago, IL 60670

Attn: Margie Smith

Fax: 312-732-1158

Tele: 312-732-5462

 

Eurodollar Lending Office:

One Bank One Plaza

Suite IL1-0315

Chicago, IL 60670

Attn: Dennis Redpath

Fax: 312-732-5939

Tele: 312-732-3044

  

MELLON BANK, N.A.

 

Domestic Lending Office:

3 Mellon Bank Center, 12th Floor

Pittsburgh, PA 15259

Attn: Sannford M. Richards

Fax: (412) 209-6118

Tele: (412) 234-8285

 

Eurodollar Lending Office:

3 Mellon Bank Center, 12th Floor

Pittsburgh, PA 15259

Attn: Sannford M. Richards

Fax: (412) 209-6118

Tele: (412) 234-8285

 

2



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA

 

Domestic Lending Office:

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Derek Befus

Fax: (801) 359-4667

Tele: (801)-526-6838

 

Eurodollar Lending Office:

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Carl Malaret

Fax: (801) 359-4667

Tele: (801)-526-6838

  

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

Domestic Lending Office:

201 Third Street

MAC 0187-081

San Francisco, CA 94103

Attn: Ginnie Padgett

Fax: (415) 979-0675

Tele: (415) 477-5374

 

Eurodollar Lending Office:

201 Third Street

MAC 0187-081

San Francisco, CA 94103

Attn: Ginnie Padgett

Fax: (415) 979-0675

Tele: (415) 477-5374

JPMORGAN CHASE BANK

 

Domestic Lending Office:

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Mariles Iida/Christie Tran

Fax: (713) 750-2892

 

Eurodollar Lending Office:

270 Park Avenue, 4th Floor

New York, NY 10017

Attn: Mariles Iida/Christie Tran

Fax: (713) 750-2892

Tele: (713) 750-2353/(713) 750-2352

  

SUNTRUST BANK

 

Domestic Lending Office:

120 E. Baltimore Street, 24th Floor

Baltimore, MD 21202

Attn: Andrew J. Hines

Fax: (410) 986-1672

Tele: (410) 986-1827

 

Eurodollar Lending Office:

120 E. Baltimore Street, 24th Floor

Baltimore, MD 21202

Attn: Andrew J. Hines

Fax: (410) 986-1672

Tele: (410) 986-1827

 

3



--------------------------------------------------------------------------------

FIFTH THIRD BANK

 

Domestic Lending Office:

38 Fountain Square Plaza

Cincinnati, OH

Attn: David Melin

Fax: (513) 534-5947

Tele: (212) 534-6640

 

Eurodollar Lending Office:

38 Fountain Square Plaza

Cincinnati, OH

Attn: Kevin Jones

Fax: (513) 534-5947

Tele: (212) 579-4130

  

CREDIT SUISSE FIRST BOSTON

 

Domestic Lending Office:

Eleven Madison Avenue

New York, NY 10010

Attn: Simi Tanner

Fax: (212) 538-6851

Tele: (212) 538-3349

 

Eurodollar Lending Office:

Eleven Madison Avenue

New York, NY 10010

Attn: Simi Tanner

Fax: (212) 538-6851

Tele: (212) 538-3349

MANUFACTURERS AND TRADERS

TRUST COMPANY

 

Domestic Lending Office:

1350 Eye Street, NW

Suite 200

Washington, DC 20005

Attn: Timothy Knabe

Fax: 202-661-7236

Tele: 202-661-7239

 

Eurodollar Lending Office:

1350 Eye Street, NW

Suite 200

Washington, DC 20005

Attn: Timothy Knabe

Fax: 202-661-7236

Tele: 202-661-7239

  

FLEET NATIONAL BANK

 

Domestic Lending Office:

100 Federal Street

MA DE 10010A

Boston, MA 02110

Attn: Jeff Seabron

Fax: 617-434-0800

Tele: 617-434-4796

 

Eurodollar Lending Office:

100 Federal Street

MA DE 10010A

Boston, MA 02110

Attn: Jeff Seabron

Fax: 617-434-0800

Tele: 617-434-4796

 

4



--------------------------------------------------------------------------------

SCHEDULE II

 

Existing Liens

 

Description

--------------------------------------------------------------------------------

  

Obligor

--------------------------------------------------------------------------------

  

Lien

--------------------------------------------------------------------------------

Non-Recourse Indebtedness:

      Delta Airlines Boeing 767 lease

  

 

Essex House Condominium

Corp.

  

 

$53.8 million

Liens encumbering the fee interests (including subordination of the right to
receive ground rent) of the Company and its Subsidiaries in land leased to:

 

      (1) Courtyard by Marriott L.P.

      (2) Courtyard by Marriott II L.P.

      (3) Fairfield Inn by Marriott L.P.

  

Various

     Liens on two leased trucks in favor of G.E. Capital   

Marriott Distribution Services, Inc.

  

$64,257



--------------------------------------------------------------------------------

SCHEDULE III

 

[Mandatory Costs]1

 

The Mandatory Cost rate is an addition to the interest rate on a sum to
compensate a Bank for the cost resulting from the imposition from time to time
under the Bank of England Act 1998 (the “Act”) and/or by the Bank of England
and/or the Financial Services Authority (the “FSA”) (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing cash ratio deposits or special deposits (whether interest bearing or
not) with the Bank of England and/or pay fees to the FSA calculated by reference
to liabilities used to fund the sum.

 

The Mandatory Cost rate will be the rate determined by the Administrative Agent
(in consultation with the applicable Bank) (and rounded upward, if necessary, to
the next 1/16th of 1%) as the rate resulting from the application (as
appropriate) of the formula:

 

                    for Pounds Sterling sums:

  

XL + S(L – D) + F x 0.01

--------------------------------------------------------------------------------

    

            100 – (X+S)

                    for other sums:

  

F x 0.01

--------------------------------------------------------------------------------

    

    300

 

where on the day of application:

 

X is the percentage of eligible liabilities (in excess of any stated minimum) by
reference to which the applicable Bank is required under the Act to maintain,
cash ratio deposits with the Bank of England;

 

L is the percentage rate per annum at which Pounds Sterling deposits for the
relevant period are offered by the applicable Bank to leading banks in the
London interbank market at or about 11:00 am (London time) on that day;

 

F is the rate of charge payable by the applicable Bank to the FSA under the Fees
Regulations expressed in pounds per £1 million of the Bank’s fee base;

 

S is the level of interest bearing special deposits, expressed as a percentage
of eligible liabilities, which the applicable Bank is required to maintain by
the Bank of England (or other United Kingdom governmental authorities or
agencies); and

 

D is the percentage rate per annum payable by the Bank of England to the
applicable Bank on special deposits.

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)

--------------------------------------------------------------------------------

1 Citi please confirm.



--------------------------------------------------------------------------------

The Mandatory Cost rate attributable to a sum for any period shall be calculated
at or about 11:00 am (London time) on the first day of such period for the
duration of such period.

 

The determination of the Mandatory Cost rate in relation to any period shall, in
the absence of manifest error, be conclusive and binding on the parties hereto.

 

If there is a change in circumstance (including the imposition of alternative or
additional requirements) which in the reasonable opinion of the applicable Bank
or the Administrative Agent renders or will render either formula (or any
element thereof or any defined term used therein) inappropriate or inapplicable,
the Administrative Agent may vary the same after notice to the Company. Any such
variation shall, in the absence of manifest error, be conclusive and binding on
the parties and shall apply from the date specified in such notice.

 

For the purposes of this Schedule:

 

The terms “eligible liabilities” and “special deposits” shall bear the meanings
given to them under or pursuant to the Act by the Bank of England (as
appropriate), on the day of the application of the formula;

 

“fee base” has the meaning given to it in the Fees Regulations;

 

“Fees Regulations” shall mean, as appropriate, either:

 

(a) the Banking Supervision (Fees) Regulations 2000; or

 

(b) such regulations as from time to time may be in force, relating to the
payment of fees for banking supervision.

 

3